GRIEVANCE RETURNED UNANSWERED

DATE:
TO:
FROM:
Receiv
RE:

 

 

Received:
10 | Inyhate signature
= 18-19

March 13, 2019 .
Ezell, James, #237370 a
James Yates, Warden
ed: February 26, 20719
Return of Grievance # 2019-1001-00104-G

GRIEVANCE IS BEING RETURNED UNANSWERED BECAUSE OF THE FOLLOIWNG:

YOUR
Cl

OOoOdaoda

OO &

CO] O

You have not filed your grievance within the specified time frame. (CANNOT RESUBMIT)
(J The "Request to Staff" must be submitted within seven (7) days of the incident.

(|The inmate/offender grievance must be submitted by the inmate/offender 15 days from the
date of the receipt of the response to the "Request to Staff."

An ANSWERED Reauest to Staff form addressed to the correct staff member must be attached.

 

The Request to Staff issue is not consistent with the issue requested on the Grievance.

Inmate Request forms are not utilized in the Grievance Process.
You have not completed the Grievance form correctly, in its entirety, or on the correct form.

Grievances submitted must be legibly written or typed, in blue or black ink. No pencil,
highlighter, or other color of ink is allowed. No drawing, decorating, doodling, or making
comments, in the margins of the pages is permitted.

The Grievance must be specific as to the Complaint, Dates, Places, Personnel Involved
and How the Inmate was Affected.

 

Classification Movement requests to transfer to another facility, are not grievable to DOC.

If there has not been response to your Request to Staff in 30 days, but no later than 60 days, of
submission, the inmate may file a grievance to the reviewing authority with a copy of the "Request
to Staff" attached to the grievance form. (Ask the law library supervisor for a copy of the RTS.)

The grievance form may only be filed about the lack of response to the "Request to Staff."
Only ONE ISSUE OR INCIDENT is allowed per grievance.

 

You are on Grievance Restriction, proper documentation was not included.

 

It has been determined that the grievance is not of an Emergency or Sensitive nature. the grievance
is being returned and you must comply with the standard grievance process.

472 =X em

over plamtFe also Exh C) af 2 offidat The \0™ cir
Could revi&eo thy unpr pfessroned jpghoviol py efm ollgo by “1M

Note: Exiibil B) offidauy ofS Echp Unk Team SFE in Ruther ky \ x
dis ceiminaticn ant deteranee Frm Filng Compile ff. Sez before ebay

b+ Do
— eel
”

Page 2 of 2

O

Oo OF 4 O

C

O

WOO OOO O OO

O

x

NOT A GRIEVABLE ISSUE. Section-09 Programs Page: 4 OP-090124 Effective Date: 10/18/2017

*1. Misconduct reports received through the agency disciplinary procedures may not be appealed through the

grievance process, Misconduct reports may only be appealed through the disciplinary appeal process as
referenced in OP-060125 entitled “Inmate/Offender Disciplinary Procedures.” ,

NOT A GRIEVABLE ISSUE. Section-09 Programs Page: 4 OP-090124 Effective Date: 10/18/2017
2. Grievances shall not be submitted about matters that are in the course of litigation.

NOT A GRIEVABLE ISSUE. Section-09 Programs Page: 4 OP-090124 Effective Date: 10/18/2017 __
3. Grievances shall not be submitted that include requests for disciplinary action against staff.

NOT A GRIEVABLE ISSUE. Section-09 Programs Page: 4 OP-090124 Effective Date: 10/18/2017
4. Grievances shall not be submitted requesting monetary compensation.

NOT A GRIEVABLE ISSUE. Section-09 Programs Page: 4 OP-090124 Effective Date: 10/18/2017
5. Property issues at privately contracted facilities are to be resolved by the privately contracted
facllity and are not grievable or appealable to ARA.

Property issues may be addressed by utilizing the requirements of CCA Policy 14-6: Inmate Resident
Property (Property Claim 14-6D and Appeal 14-6E).

ABUSE OF THE GRIEVANCE PROCESS

Section-08 Programs Page: 17 OP-090124 Effective Date: 10/18/2017

A. Determining Abuse of the Grievance Process

1. The appropriate reviewing authority may determine there is abuse or misuse of the grievance
process and may restrict the inmate’s/offender’s ability to submit a grievance. Types of abuse, include,
but are not limited to: (PREA 115.52(g))

a. Grievances intended to harass another; .

b. The continual and repeated submitting of frivolous grievances (frivolous grievances are those with no
basis in fact or law);

c. The repeated submitting of grievances or “Requests to Staff about an issue previously addressed by
staff in their written response;

d. Grievances about de minimis (small, trifling, no available remedy) issues;

e. Repetitive grievances by multiple inmates/offenders about the same issue;

f. An inmate/offender writing letters instead of utilizing the grievance process and failing to bring
complaints by formal grievance;

g. Continued procedural defects, such as submitting additional pages, after having been previously

warmed.
Because of continued abuse of the grievance process this serves as an official warning.

You will be afforded the opportunity to properly re-submit an ORIGINAL GRIEVANCE within 10 days
of receipt of this notice WITH THE NOTED CORRECTIONS COMPLETED. The failure of such

waives/forfeits the right to proceed in the grievance process.

Due to your continued failure to submit a properly filed grievance, you are now OUT OF TIME.

Other: ISSUE JS UNCLEAR WHAT YOU ARE WANTING,

 

EXHIBIT 2a) 2
  

. OO ARIES
Grievance no. 304 $-f0f-0 [0 ft a ris 26 20.5 -
rn ta Vaan Pasty

Grievance code: - GRIEVANCE
Response due: ah) =/, / 7

DO NOT WRITE ABOVE THIS LINE

 

 

 

 

Date _ Aas-l4 Facility or District D.C1F- Echo

Name James &22/ { r Facility Housing Unit Zeho Charhe
(Print)

ODOC Number 2.37370 ~ Date “Recuestto Staff response received: 2-92-19

Have you previously submitted a grievance on this same issue?_NV@_ If yes, what ddte_ ~~, facility
———_, grievance#_~——_. You must submit this completed original within 15 days of the receipt of the
response to the "Request to Staff’. The “Request to Staff’ must have been submitted within 7 days of the incident,
Do not include/attach anything to this grievance except the “Request to Staff” including the response. You may
quote from or make reference to statutes, operations, field, or administrative memoranda, department publications
‘(time sheets, inventory forms, assessments, etc.). You will be permitted only one opportunity to correct any
error(s) made in submitting your grievance.

T. The nature of your complaint. This statement must be specific as to the complaint, dates, places,
personnel involved, and how you we Prete One issye or een pes grievance. Use backside of
Acted re page only, if necessary. Recpect{ully As(P7S) 2 DOL. 0P-O6C1P5 [ Fange of allurd
Sanction] [Mes NPE NOT To Bt Imposed AS R sanécrion iF charges Ree beng Filed
Ag amsf innate lTHe 225 50% 1.D.] Quash of the wfoemation [No] casé Law tS,
pvaileble for ofterdlers heme at PEF rhrough [oP-o30ll5 A=6s 7 Cover] supponting
the relation of FFU, Amend, US.C. het Asal; okla Stat. TH 22, $504.1 Got aside

iwhgamahens Double Jeoparty Rtee DOC resect tions! Por’ fre imposed Sanctiow,
2. Informal action taken (Incleding dates) to reeone the Be A bs Gi as the names of dee employees

from whom you sought an answer to your grievance.

Tomate Pequesk to Lil Superivet. Ms Pattersord a) 2-6-Q014 advising of OP-030N5
Access 6 Cour pecornmendany Contact General Counsel +> ablarn un pu blis hed SpinianS
Tamate Pequest ty Lil Supewoe Ms Padlerkod 2 2-14-2019 oflee. Ascistance Front

Cleat, Mp. faven peseseh on LEC .
“te Zool cubits BTS Zo Law bi brory Sbpervo2 $ whem PES Pony thle Fox [oP-030115 |

3. The action you believe the reviewing authority may lawfully take. é
Me. Ezell 15 cleag a OP-Ob0125 (pang of hilmohe sanction] Five imposed 20°° THe
(22,¢ 504, 1.07] Alfalfa County 15 wuhort authority of D.0.C. policy OP-ob0195, Oblamnns the
Case law pif Law Cek ave Suppose t» have ones Lo pce, Pagistance te DOF
devs fe Genk pr cneUs CBreeiaifetfeseces erates 20834

 

 

Ota
Grievance,report sent to (warden/district superviSor/ It
ie. James, Vibes (AER)
Name ’ Title j
(ermech: QAS-IF
Signature of Grievant Date Sent to Reviewing Authority

DOC 090124A (R 7/16)

1. Original to file
2, Copy to inmate/offender

EXH(Bit Aa) 3
6

2

GRIEVANCE RETURNED UNANSWERED

DATE:
To:
FROM:

Received: March 21, 2019

RE:

 

 

Received:
fehused 4.4 4F
inmate signature
Date
March 28, 2019
Ezell, James, #237370
James Yates, Warden

 

 

Return of Grievance # 2019-1001-00104-G

YOUR GRIEVANCE IS BEING RETURNED UNANSWERED BECAUSE OF THE FOLLOIWNG:

C

OOoOddad

Xx

O

O

You have not filed your grievance within the specified time frame. (CANNOT RESUBMIT)
(J The "Request to Staff’ must be submitted within seven (7) days of the incident.

[The inmate/offender grievance must be submitted by the inmate/offender 15 days from the
date of the receipt of the response to the “Request to Staff."

An ANSWERED Request to Staff form addressed to the correct staff member must be attached.

The Request to Staff issue is not consistent with the issue requested on the Grievance.

Inmate Request forms are not utilized in the Grievance Process.
You have not completed the Grievance form correctly, in its entirety, or on the correct form,

Grievances submitted must be legibly written or typed, in blue or black ink. No pencil,
highlighter, or other color of ink is allowed, No drawing, decorating, docdling, or making
comments, in the margins of the pages is permitted.

The Grievance must be specific as to the Complaint, Dates, Places, Personnel Involved
and How the Inmate was Affected.

Classification Movement requests to transfer to another facility, are not grievable to DOC.

If there has not been response to your Request to Staff in 30 days, but no later than 60 days, of
submission, the inmate may file a grievance to the reviewing authority with a copy of the “Request

to Staff" attached to the grievance form. (Ask the law library supervisor for a copy of the RTS.)
The grievance form may only be filed about the lack of response to the “Request to Staff."

Only ONE ISSUE OR INCIDENT is allowed per grievance.
You are on Grievance Restriction, proper documentation was not included.

It has been determined that the grievance is not of an Emergency or Sensitive nature. the grievance
is being returned and you must comply with the standard grievance process.

aN

EXHIBIT Ab) L
\e

Page 2 of 2

0

Oo OF O OQ

Oo

O

OOO 0©5©$5O 0 OO

NOT A GRIEVABLE ISSUE, Section-09 Programs Page: 4 OP-090124 Effective Date: 10/18/2017

1. Misconduct reports received through the agency disciplinary procedures may not be appealed through the
grievance process. Misconduct reports may only be appealed through the disciplinary appeal process as
referenced in OP-060125 entitled “Inmate/Offender Disciplinary Procedures.”

NOT A GRIEVABLE ISSUE, Section-09 Programs Page: 4 OP-090124 Effective Date: 10/18/2017
2, Grievances shall not be submitted about matters that are in the course of litigation.

NOT A GRIEVABLE ISSUE. Section-09 Programs Page: 4 OP-090124 Effective Date: 10/18/2017
3. Grievances shall not be submitted that include requests for disciplinary action against staff.

NOT A GRIEVABLE ISSUE. Section-09 Programs Page: 4 OP-090124 Effective Date: 10/18/2017
4. Grievances shall not be submitted requesting monetary compensation.

NOT A GRIEVABLE ISSUE. Section-09 Programs Page: 4 OP-090124 Effective Date: 10/18/2017
5. Property issues at privately contracted facilities are to be resolved by the privately contracted
facility and are not grievable or appealable to ARA.

Property issues may be addressed by utilizing the requirements of CCA Policy 14-6: Inmate Resident
Property (Property Claim 14-6D and Appeal 14-6E).

ABUSE OF THE GRIEVANCE PROCESS

Section-09 Programs Page: 17 OP-090124 Effective Date: 10/18/2017

A. Determining Abuse of the Grievance Process

1. The appropriate reviewing authority may determine there is abuse or misuse of the grievance
process and may restrict the inmate’s/offender’s ability to submit a grievance. Types of abuse, include,
but are not limited to: (PREA 115.52(g))

a. Grievances intended to harass another;

b. The continual and repeated submitting of frivolous grievances (frivolous grievances are those with no
basis in fact or law);

c, The repeated submitting of grievances or “Requests to Staff about an issue previously addressed by
staff in their written response;

d. Grievances about de minimis (small, trifling, no available remedy) issues;

e. Repetitive grievances by multiple inmates/offenders about the same issue;

f. An inmate/offender writing letters instead of utilizing the grievance process and failing to bring
complaints by formal grievance;

g. Continued procedural defects, such as submitting additional pages, after having been previously

warned,
Because of continued abuse of the grievance process this serves as an official warning.

You will be afforded the opportunity to properly re-submit an ORIGINAL GRIEVANCE within 10 days
of receipt of this notice WITH THE NOTED CORRECTIONS COMPLETED. The failure of such
waives/forfeits the right to proceed in the grievance process.

Due to your continued failure to submit a properly filed grievance, you are now OUT OF TIME.

Other: No specific date of incident.

EXHiBiy ab) 2
     

F
i
eet
eps

PN

     

} RAR 21 20%
Grievance code: ; GRIEVANCE

*.Response due: q IF

DO NOT WRITE ‘ABOVE THIS LINE

  

 

 

 

 

 

 

Date B-lG- 14 Facility or District Dio.F Sche
Name Jémes Exel ( Facility Housing Unit Scho Charl,
(Print)
ODOC Number 937370 Date "Request to Staff’ response received: 9 -99-/7
Have you previously submitted a grievance on this same issue? Yy25 If yes, what date :47 29 fT, facility
Gs , grievance #/at}-a0¥OG You must submit this completed original within 15 days of the receipt of the

response to the “Request to Staff’. The “Request to Staff’ must have been submitted within 7 days of the incident.

Do not include/attach anything to this grievance except the “Request to Staff" including the response. You may .
quote from or make reference to statutes, operations, field, or administrative memoranda, department publications
(time sheets, inventory forms, assessments, etc.). You will be permitted only one opportunity to correct any
error(s) made in submitting your grievance.

1. The nature of your complaint. This Statement must be specific as to the complaint, dates, places,
personnel involved, and how you were affected. One issue or incident per grievance. Use backside.of :
this page only, if poses. Me Ezell and OCF LL Echg Ueek Séarched ip.c Rebate (Motion
filed in of: 206-34 Olalle Cam ¥Y Dec. 42019 parusont ta [9.0.0.G] OF-O6 O1g5 [Pange of allaved ,
sonchart] fine imped 20'°° ery procedure [TiHl=, 92 504.1.D] on Jan, 36,2017 Judge Justn
Eilers disrussed Dec. H, deig MoTio Fued because ho [ease Laws] SHypported 00.0] Poley, QP-OFMS
ters ro Cour pete at OF affer research before BectY, 4olg ond after (esearch Jan. 2b IAF
ho Case f{20/ Was ayeiable on Deg L4G both Me. Ezell and Echo Law Clegk Reven Searche.
2. Informal action taken (including dates) to resolve the complaint, as well as the names of those employees
from whom you sought an answer to your grievance. ;
SLnmats “ese was Clear do bb. Seperivet. to Contact general counse| pea op-
O9OU5 to in unavallable [Case Lacs J 2-b-2019 Is, Patterson : so
fender (Exell then provided RTS 7 LL. 19S Patterson’ an a-tt-201q Clearly odvising
ia , 4s provide [Case Law] Hat was unavatlable en LPC. disregarding +o eontect the

i Aidt BP-OZBONF

[ocd gongrel cappsel Oe Cot oe ate addetia balte Feb B20 Fld grein
3. The action you believe the reviewing authority may lawfully take. . : .
L feel that I was ear 2f-Ob0195 [Range of ollie) ganchon] fine Imposac) 20°?

Title 22§5041.0. prohibits olFelfe lou (es Marges | However, abler (Rach of

 

LF LLL Wilh Echo Low leak. 1h Reven [We] Case Las yas avarlaple, -Therefore, tt was
We Filtre nesponsiblity 70 Goose Contact Genera! Conse) +) phevide, [lose Lew] as

; _. Req tae dD
Grievance report sent to (warden/district supervisor/correctional health services administrator): =

 

 

 

p.James Vedes Gir
Name tif- Title
() Lares Mt o-S¢-tt
Signatgye of Grievént Date Sent to Reviewing Authority .

DOC 090124A (R 7/16)

1. Original to file
2. Copy to inmate/offender

EXHiBi7T 2b) 3
ie
‘ & Must Be Submitted Through the Law Library or Designee
yp aN Inmate/Offender Grievance Process

N REQUEST TO STAFF :

To: Lawlibrasy M 2, FACILITY/DISTIUNIT: D&.E DATE: RB~IH~-1F

(NAME AND TITLE OF STAFF MEMBER)
Ihave _“have not already submitted a “Request io Staff or grievance on his seine she.

Ifyes, what date: Z.R. eset facility; D.¢ .- gtidvenice ee
! affirm that | do do not_ have a grievance pending on this issue. FEB:2-1 2019

—

laffirmthat!do___ do not_L--fiave a lawsuit of any type pending that relates in any way to this issue.
If a lawsuit is pending, indicate case number and-court: as a

This request does__--__ does not relate:to a pending miscondue Tt
request may only be answered by the disciplinary coordinator assigned to the misconduct.

 

; this

 

 

 

SUBJECT: State completely, but briefly, the problem on which you desire assistance. This statement
must be specific as to the.complaint, dates, places, personnel involved,.and how you were affected. One
issue or incident per "Request to Staff." Your failure to specifically state.your problem may resultin this
being retumed unanswered.

D.0.C OP: Bleolas [RANGE of AHoWwABLE Sanvetion/] 1.) at page 7 5 Glegely
82 Fine NM 1M pos $6 Sacro tf abe being
Filed ngnucck the inmate, Title QA¢ SOU, £D. Quash of the. whoemabos)
No onse Law suppontect -thecugh DOC OP-OBOI1K Recess Ts Cover At DCF

(USE OTHER SIDE IF MORE SPACE IS NEEDED. DO NOT ATTACH ADDITIONAL PAGES.)
ACTION REQUESTED: State exactly how you believe yourrequest may be handied; thatis, what exactly

hould be d how.

“The eth F ellos fo US Constitution Abficle 2 Sec send 2; CH ahena
sfofates ¢ifle 22. sechomw SOY i (set asicle infonmahay [ Dewbde deepaghy

-akler DOC presecution 2°29] Not _engugh iw ALFALFH Canty To Dismiss

Wittout [case Law/| P.c.F Lins Libiaiy. doex wot provided A HOVIDE [7 iy!
1 ? 7 7 ao z

\ Lee
NAME: James Exell DOC NUMBER: 2373/5 UNIT & CELL NuMBER: EC/4]
{PRINT) .

sicnatuRE: (Lome Cece WE. WORK ASSIGNMENT:
¥ a

DO NOT WRITE BELOW THIS LINE

 
   

    

 

DISPOSITION:

Loo up on LBC. ib sucin exishs Yh will Oe of
Wye (ee.
am WA NO — ag
rep at

Vok=

BESRTVER aumw QECEIV ER

   

 

i.
A fk mi
ff Date respprse senfto inmate: 2D96 We S
We 1. Original to aus iy Feo DOC 0901240 (R 9/18)

 

* SREVANCE GRIEVANCE

Ex HvRi7 Db) 4
Wet UI30(19

{OB M, ALLBAUOH . :
DIRECTOR | . GOVERNOR,

 

STATE OF OKLAROMA
CKLAHOMA DEPARTMENT OF CORRECTIONS . :
ADMIEISTRATIVE REVIEW AUTHORITY

DCF 19-104

Dats APRIL 29, 2019

Tx: EZELL, JAMES #237379 :

Location: DCF

From: Mark Knutson, Director's Designes  @lauh Kation

Your grievance/correspondence was filed improperly for the following reason(s):

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

     

 

 

 

1. No facility head response to the grievance.
.2. No informal actlon cr “Request to Stal” zespouse inchided.
32, Cut of time from date cf atisged incident until filing request to staff.
4, Out of time Fomidate of eanons? to request to staff until filing the prievance with facility dead,
% |S. Reosived out of.tme Som ot: co &eciligy head response. ~-
6 ‘You canaat eppeel a nim-respense. Ses OP-090224 section IV.C.11. or V.CA.
Inmate on griewenes ~cegisiion ancicr proper decumentation not included. Sco OF-930124, section IX.B.2.
i ___j3.___ Must be legibly writes in be oF iia tack ink. No pencil or other color of ink is silowed. ‘Mo doodfing or writing in margins.
r ai G- Sttoclinenty % che ginversvlepper (no additional pages allowed except affidavit {f quired).
i i 1). ot a iesus gcievenia te Okialiowa Department of Corrections (Private prison property, misconduct, litigation pending,
P not withbrunder the ‘atetority jcontra! of the Department of Corrections, cic.)
RA More than ! issus - only 1 issue allowed per grievance/Requeal to Staff
"Not ofa sensicvs /simergency nature, You must follow the standard grievance process including giving the facility an
} opportunily to respond,
13. Requests for disciplinary action against staff will not be addressed in the arievance process,
12. Appeat formn not lenzd/daied.
15. Grizvances shull sot be submitted requesting monetary conipcasation,
6. The vvling of the Administrative Review Authority or Director's Designee is final.
17. Facility. grievance neniber noi listed on the appeal fom.
18. Additional issues submitted ia the grievance eppeai and not presented in din ¢he initial = quest to wat of grievance to the
facility head for respotiss, will net be addresseti by this office.
19. You have failed to foliow previous Jnctructions from the reviewing authority or ARA Sor filing this grievance/appeal
and/or properly resubadi: YOU ARE NOW OUT OF FRM.
; 20. ‘You did not provide ike date that you received the reviewing authority's response on the appeal form,
'23, This arievance is wegnewarrbis #2 Titre ave uc "ime fromes specifted for the eileges action(s) fc have occurred
“3.- You falled to identiZe your grecucs cor an sppeei Sv checking cne, or both boxes on tha azpeal form,
, 22. “our appes} must Gerth: Vp S5 semen PratniduetSHievence Appeal form (277655125 Ve fective 4/47).
26. Vou vill be affcrded ORE até. epnocnunity to property regubmit your corrected erie seccn/soneal which must be
i veesivig In ASA othe tea (74 fige bh rgeelp of this ¢ firm. BO NGT RETUSH SEG YORE WITH YOUR
CORRE ITED ATM Aa ; - ,
22, Gina —" . .

 

 

 

  
 
 
 

 

 

FREES OUBICE CLE, HET PROCESS DM, SeeoUANAS SSURATEOUIS/ “a APSEAL FORMS
MOLE: Abuse of the grisvencs rags ag aceite’ bres: co TY oF OP -D9GL24, will reset In restrictions boing imposed.

    

PT achnowic gy saceigt os tii. rest ites 5- Zl- ! 4
Inmate's signature und date

PG. Bast 14100, OMLAHOMA CITY, OK 73136-0400

(2
EXHAUSTED

= “A — << - m& oem

 
 

DAVIS CORRECTIONAL FACILITY
Inmate Accounting Transaction Receipt

 

Today's Date: 05/15/2019 3:06:14PM

 

 

 

 

EZELL, JAMES RICKEY E/EC/102/B
Agency # 237370 Perm # 1155321
Transaction Date: 05/15/2019 09:18 Deposit From/Withdrawal To: DCF 19-104 ARA 4/26/19
Transaction Type: CR- GRIEVANCE FEES/FINES Document Locator Number:
Amount: $ 2.00 Case/Order Number:
Check Number: Memo:
Receipt Number: 13307336 Batch Verifying Officer: ACCOUNTING STAFF
Adding Officer: ACCOUNTING STAFF Batch Number:
Card #: Address: ,
Beginning Balance: $ 0.00
Ending Balance: $ 0.00

 

 

 

 

Cost Recovery Collected: To Cost Recovery:
$2.00 CR - GRIEVANCE FEES/FINES

 

 

 

 

 

 

 

 

STATS OF OHLAHOMK — )
COUNTY OF Hushes ‘ s

SWORN AFFIDAVIT OF James Ezei|
| James Ete being of lautul age duly sworn accodvg
+0 Jaw gwes the following statemenl under oat to-wit:

 

|. The affiant shales that on 3/25/14 , Were afhant directed the Lad
Library Superwor +o contact General Cunsel on DOL C1CIDUA CR li rm
based on denral of assistance Fram tvaun Law CleK ag \4 related 45
offank Cf 2ol¢-3yY ALFALEO County ond CV- 20lg- 97717 oHahema Lounky ease, ond
the alt vant re-submitted vbsye grievandc with specific date was Dec. lH.16
Filed mofion From provided information From DCF Law tibvary, Law Uevk dig-
requacd of offionk requested cose law agan Filed on the _D.0¢ OWI A
CRAMb) the retaliation begin after he filed Hy grevance on 9195/4 and
refiled on 3119/14 affuant was petalated on 3] Ji4 by Jo Ndbins fefusing to
Feed uffiant in Scho Low Librayy Cage Isl En te om 7
Subso#ibed Gnd Sworn t> ThE ofR BET HIG
Notary Public 6] SesSQ tes Cafe S-V30N

Inmate Accounting Transaction Receipt C (oon mye ® WOOD AN ~)

 

   
   

# 11003473

oe ee)

oor oO,

EXHIBIT Ab) &

 

 

 
i

oo, Zc 10/
GRIEVANCE RETURNED UNANSWERED

 

 

Received:

Inmate signature
44949

Date

DATE: April 17, 2019
TO: Ezell, James, #237370
FROM: James Yates, Warden LEZ atl
Received: April 03, 2019 a Zoo
70-G

RE: Return of Grievance # 2079-1001-0
YOUR GRIEVANCE IS BEING RETURNED UNANSWERED BECAUSE OF THE FOLLOIWNG:

 

CI You have not filed your grievance within the specified time frame. (CANNOT RESUBMIT)
[_] The “Request to Staff’ must be submitted within seven (7) days of the incident.

IThe inmate/offender grievance must be submitted by the inmate/offender 15 days from the
date of the receipt of the response to the "Request to Staff."

An ANSWERED Request to Staff form addressed to the correct staff member must be attached.
The Request to Staff issue is not consistent with the issue requested on the Grievance.
Inmate Request forms are not utilized in the Grievance Process.

a

You have not completed the Grievance form correctly, in its entirety, or on the correct form.

OOoddada

Grievances submitted must be legibly written or typed, in blue or black ink. No pencil,
highlighter, or other color of ink is allowed. No drawing, decorating, doodling, or making
comments, in the margins of the pages is permitted.

x

The Grievance must be specific as to the Complaint, Dates, Places, Personnel Involved
and How the Inmate was Affected.

Cl Classification Movement requests to transfer to another facility, are not grievable to DOC.

Cc] If there has not been response to your Request to Staff in 30 days, but no later than 60 days, of
submission, the inmate may file a grievance to the reviewing authority with a copy of the "Request
to Staff" attached to the grievance form. (Ask the law library supervisor for a copy of the RTS.)
The grievance form may only be filed about the lack of response to the "Request to Staff."

 

C1 = Only ONE ISSUE OR INCIDENT is allowed per grievance. E
CT] You are on Grievance Restriction, proper documentation was not included. i
Cc) It has been determined that the grievance is not of an Emergency or Sensitive nature. the grievance 6
is being returned and you must comply with the standard grievance process. {

T

(3)

(a)

C Clam3 ob
ns

Page 2 of 2

O

Oo UO UO OO

O

OOO OOO O O

KO

NOT A GRIEVABLE ISSUE. Section-09 Programs Page: 4 OP-090124 Effective Date: 10/18/2017

1. Misconduct reports received through the agency disciplinary procedures may not be appealed through the
grievance process. Misconduct reports may only be appealed through the disciplinary appeal process as
referenced in OP-060125 entitled “Inmate/Offender Disciplinary Procedures.”

NOT A GRIEVABLE ISSUE. Section-09 Programs Page: 4 OP-090124 Effective Date: 10/18/2017
2. Grievances shall not be submitted about matters that are in the course of litigation.

NOT A GRIEVABLE ISSUE. Section-09 Programs Page: 4 OP-090124 Effective Date: 10/18/2017
3. Grievances shall not be submitted that include requests for disciplinary action against staff.

NOT A GRIEVABLE ISSUE. Section-09 Programs Page: 4 OP-090124 Effective Date: 10/18/2017
4, Grievances shall not be submitted requesting monetary compensation.

NOT A GRIEVABLE ISSUE. Section-09 Programs Page: 4 OP-090124 Effective Date: 10/18/2017
5. Property issues at privately contracted facilities are to be resolved by the privately contracted
facility and are not grievable or appealable to ARA,

Property issues may be addressed by utilizing the requirements of CCA Policy 14-6: Inmate Resident
Property (Property Claim 14-6D and Appeal 14-6E).

ABUSE OF THE GRIEVANCE PROCESS

Section-09 Programs Page: 17 OP-090124 Effective Date: 10/18/2017

A. Determining Abuse of the Grievance Process

1. The appropriate reviewing authority may determine there is abuse or misuse of the grievance
process and may restrict the inmate’s/offender’s ability to submit a grievance. Types of abuse, include,
but are not limited to: (PREA 115.52(g))

a. Grievances intended to harass another,

b. The continual and repeated submitting of frivolous grievances (frivolous grievances are those with no
basis in fact or law);

c. The repeated submitting of grievances or “Requests to Staff’ about an issue previously addressed by
staff in their written response;

d. Grievances about de minimis (small, trifling, no available remedy) issues;

e. Repetitive grievances by multiple inmates/offenders about the same issue;

f. An inmate/offender writing letters instead of utilizing the grievance process and failing to bring
complaints by formal grievance;

g. Continued procedural defects, such as submitting additional pages, after having been previously
warned.

Because of continued abuse of the grievance process this serves as an official warning.

You will be afforded the opportunity to properly re-submit an ORIGINAL GRIEVANCE within 10 days
of receipt of this notice WITH THE NOTED CORRECTIONS COMPLETED. The failure of such
waives/forfeits the right to proceed in the grievance process.

Due to your continued failure to submit a properly filed grievance, you are now OUT OF TIME.

Other: Grievance is unclear to request.

Exe iT 34) %
 
   

 

INMATE/OFFENDER GRIEVANCE i
i
Grievance no.20/9-/eb/ - 00/ Ja~& | |

   

Grievance code: GRIEVANCE

a0/¥

DO NOT WRITE ABOVE THIS LINE

Response due:

 

Date 3 -D9-19 Facility or District D.0.£&
Name _., |&mzé Exel ( Facility Housing Unit EcAs Max
(Print)
ODOC Number 937340 Daie “Request to Staff’ response received: May 27 2AF

Have you previously submitted a grievance on this same issue?_/ lf yes, what date _ ———— , facility
: , grievance #_—————— . You must submit this completed original within 15 days of the receipt of the
response to the “Request to Staff’. The "Request to Staff’ must have been submitted within 7 days of the incident.

Do not include/attach anything to this grievance except the “Request to Staff" including the response. You may
quote from or make reference to statutes, operations, field, or administrative memoranda, department publications
(time sheets, inventory forms, assessments, etc.). You will be permitted only one opportunity to correct any
error(s) made in submitting your grievance.

 

1. The nature of your complaint. This statement must be specific as to the complaint, dates, places,
personnel involved, and how you were affected. One issue or incident per grievance. Use backside of
this page only, ifnecessary. See OP-OF0I/5 0-0.0.C PolILy ACCESS TD LoehT DP-D3 6/15 | A.)
L had no issues with denied acess until grievance. 4 100l-00104-G, ON Feb. 95, 2014: T was cleniee
my Chrs WK of March. b, 2219 iMwhith Scho Jaw Clerk tied to Case Ménager PRAE Wr Adg LT Bowman
tha? Mr. Ezelf had been recieving cleadhie bhrs as well as led ty LL.S Ms patlerson} Then See
March tl, 2014 bhrs provided, Hid denved aecess happened, happens because Np Law Library
Superivors 1s posted an Echo Max per OP-OIU5 A, fog “Supervision of LL, end [inmadeS
2, Informal action taken (including dates) to resolve the complaint, as well as the names of those employees
from whom you sought an answer to your grievance. so
é hts BS, Jor4 £ CAAT ESS Or fic; boggs she Saicl Sethe Law Clerk “ss LL. Supeonvees
CES Peanse. lity, _ . j =
On Feb, 95, 9019 L attempt. te cdlolress Ym p bolf he refused te address
on Mer. 14, 019 T addtessed “lm Adz on the denied access abou

i 7
on mar. 4, 2019 L odfcessed Mw Gentry whym FulldMed tp Ms, Patorszn L.L.S.
vn Was Cs ae page | the Su wor ver L.t. nls, Patterson, My. Grant, ,
3B: The action you believe the reviewing authority may lawfully take. .

See DP-030115 ILA) is clear Someone Hind will Superivge- the law [shoes y and firovales|
Mon,~ Fridesy flo Staff member Hane ty pantain Low Library if posted on Zehy Mar ty
Superiver Echy LAW Clee Raven to prevent lies fo shot, deniel ct % tp CouPTs hovieseg

b.6.F ras two other Staff members Lead per OP-DpUS that could he posted to OS405f Superwat’,

ae report sent to Nila supervisor/correctional health services administrator):

 

 

C. James Vnt4s - Warden
Name . { itle .
(mash ny be 224 14
Signature of Grievant Date Sent to Reviewing Authority

DOC 090124A (R 7/16)

1. Original to file
2. Copy to inmate/offender

ExHialt 34) 3
he Must Be Submitted Through the Law Library or Designee
Inmate/Offender Grievance Process
REQUEST TO STAFF

, pat
To: és Patebion Ll FACILITY/DIST/UNIT: DE. DATE: 3-$-?9
(NAME AND TITLE OF STAFF MEMBER)

 

| have _L“have not already submitted a “Request fo Staff" or grievance on this same issue.
lf yes, what date: Meth. a Aer Ztacility: hé.F grievande $- EIVED

| affirm that! do___ do not rave a grievance pending on this issue. MAR
laffirmthat|do___ do not_i“have a lawsuit of any type pending that relates in any Way Bb 4igissue.

Ifa lawsuit is pending, indicate case-number and court:
This request does i does not relate to a pending misconduct reper Hit dees, this

request may only be answered by the disciplinary coordinator assigned to the misconduct,

 

 

 

SUBJECT: State completely, but briefly, the problem on which you desire assistance. This statement
must be specific as to the complaint, dates, places, personnel involved, and how you were affected. One
issue or incident per “Request to Staff." Your failure to specifically state your problem may result in this
being returned unanswered. .

Soe UE-DOLI5 ILA Svpe@wsion of the lao hbeady ond linmates|  Bcho Ltleek Roven

is unsupepivols denymig offenders on ZC than lye, te Lew [beer Stperrvovs on Mado

Vaod. Reven denied $C neces on Moni Tues 5 Boh 1 peteonally ao “lp Boyd why

TL whe pot m Lin Libeauy Comp he stud L.Cleel Paven cou) he wisal doing ZC" o0
, (USE OTHER SIDE IF MORE SPACE IS NEEDED. DO NOT ATTACH ADDITIONAL PAGES.)

ACTION REQUESTED: State exactly how you believe your request may be handled; thatis. what exactly

AEE sone Ah Ld. Sepals a6 clove stales ne inoodl to be plead to Suppirnr-
Famalze}] wooing “eg al Libpapsy Chak on Ech be prevent dened ARELZSS by Pevga

| pcouse vrbendaes Complean vbowk oeltinn War neces} Renewing, vdeo anf aching,
Cy Bad wavld suport “Tn Clee lied oftendss did nok telus Fo did rot dony it.. fob

 

 

 

 

 

 

 

ty) Sécuiant —_ = .
ORME: ; Jorg bre Ul aa DOC NUMBER: 237370 UNIT & CELL NUMBER: Ec fej
(PRINT) Be
SIGNATURE: “devs 2-9.0lt" _ WORK ASSIGNMENT:
o. Z
DO NOT WRITE BELOW THIS LINE
DISPOSITION:

Sie Een _ahowinic, an Oi Weces Macs OU. cack

Zins cin IMM GA Alea corer Ww on 2) Wha.

\ inebouckeck Vaiw Mol Yao? is ¥o oe Sree Yesener WORE WEOVie
votre } y ‘j

 

 

 

 

 

 

AT Zhisl|4

fol OCR f\ Kee Be
oo Ee Nie eh

fs USTAEF MEMBERS DATE

: RE

ry) a ager hee AIS
Date response sent to,inmate: WAR i a

oaths Original to file : . |
CaF oepyoinivateetrencer  Pecieved) Dhyne 52H / a

    

at

 

 

EXHIQit 3a) 4
eo |e

Grievance Decision from Reviewing Authority

 

 

 

 

 

,Inmate/Offender DOC
‘Name: Ezell, James Number 237370
Receipt Date: 04/03/2019 Grievance Category Code: 6 Grievance Number: 2019-1001-00170-G
1. Discrimination 3. Complaint against staff 5.Disciplinary process 7.Medical 9. Records/Sentence Admin.
8, Property/Trust
a Classification _4. Condition of confinement __6.Legal Fund _10.Religion 11.Personal Identity
ecision:

Inmate Ezell complained that the law clerk on Echo unit denied him access to the law library cage on 3/4/19
and 3/5/19, He requested that a trained staff member be posted on the Echo unit to supervise the law clerk.

After further review of the matter, Jessica Patterson, Law Library Supervisor responded that I/M Ezell used
the computer in the law library cages 3 hours and 15 minutes on 3/6/19 and 6 hours on 3/11/19. This exceeds
the amount of time that the inmates are allowed to use the computers. The Law Library cannot guarantee an
inmate will use the computers on a specific day. It depends on the pod schedule for that day. The law

clerk has been instructed not to speak to !/M Ezell unless a staff member is present.

Inmate Ezell's RELIEF IS GRANTED.

 

Reviewing Authority — Facility Health Services Admin (medical issues) Date
x ___Z—_A df af — x<“tl ale

Review Authority — Facility/Unit Head ( . Date \

| have received the copy of the response of the reviewing authority.

 

 

0) Ge bythe bM3/ SF
Signature’ of Grievant / Date
Signature of Staff Witness and Printed Name of Witness Date

You may appeal to the Administrative Review Authority or Personal Identity ARA at Department of Corrections, P.C
Box 11400, Oklahoma City, OK 73136-0400 or Medical ARA at 2901 N. Classen Blvd, Suite 200, Oklahoma City, Ot
73106, within 15 days of the receipt of response using only DOC Form 060125V entitled "Misconduct/Grievance Appez
to Administrative Review Authority." Do not send this decision to the Administrative Review Authority or Medical ARA

1, Original to file
2. Copy to inmate/offender DOC 090124B (R 4/19)

 

Ae ~-S<rth

(Gs

Exnigit Jal 5
JOEM.ALLBAUGH - KEVIN STITT
J.KE
DIRECTOR GOVERNOR

 

STATE OF OKLAHOMA
OKLAHOMA DEPARTMENT OF CORRECTIONS
ADMINISTRATIVE REVIEW AUTHORITY

0
io U\!

May 14, 2019

EZELL, JAMES #237370
DCF 19-170

Mr. Ezell,

Your grievance is being reviewed. Based on the information provided to this office, lhave forwarded
your grievance to the Warden at DCF for furtherreview and investigation. An amended response will
be provided by the reviewing authority within twenty (20) days of receipt of this request.

If, after receiving and reviewing the amended response, you believe that you have grounds for an
appeal as specified on OP-090124 entitled “Inmate/Offender Grievance Process” section VIIA., you
may do so within the guidelines stipulated in policy.

Sincerely,
Merk Knotson

Mark Knutson, Director’s Designee

The inmate/offender received a copy of this response 5-33-4f
Signature and date

P.O. BOX 11400
OKLAHOMA CITY, OK, 73136-0400

 

EXHIBIT 3b) 1
ce JOL

SCOTT CROW .
INTERIM DIRECTOR gests on

 

STATE OF OKLAKOMA
OKLAHOMA DEPARTMENT OF CORRECTIONS
ADMINISTRATIVE REVIBW AUTHORITY

July 8, 2019

EZELL, JAMES #237370
DCF 19-170

OP-090124 entitled, “Inmate/Offender Grievance Process” states in rae “The inmate/offender may
appeal the reviewing authority’s response to the grievance on the following grounds only:”

1. Newly discovered/available evidence not considered by the reviewing authority,
relevant to the issue, necessary for a proper decision, and why the evidence was not
previously available which if considered ma alter the decision. The inmate/offender

must clearly state the newly discovered/available evidence.

9. Probable error committed by the reviewing authority in the decision such as would be
grounds for reversal. The inmate/offender must clearly state the ertor committed by the
teviowing sulliory, including the specific section of procedures or statutes not
followed by the reviewing authority.”

In your grievance appeal, you did check number one and two but did not substantiate your appeal nor
did you substantiate your spre with any authority for an error. As such, there has been nothing
offered to the Director which indicates the reviewing authority’s response is not proper. Therefore,
the reviewing authority’s response is affirmed. The inmate/offender will have satisfied the
exhaustion of administrative remedies required by 57 O.S. § 564. However, the grievance procedure
does not satisfy the additional requirements for exhaustion of administrative remedies required by

the Governmental Tort Claims Act, 51 0.8. § 151 et seq.

bey

Mark Knutson, Director’s Designee

Sincerely,

T-4-9A4

Inmate’s signature and date

1 acknowledge receipt of this response:

P.O. BOX 11400
OKLAHOMA CITY, OK. 73136-0400

+ j—-P - xr

EXHAUSTED
ExmiBit 3b) a

 
 

 

DAVIS CORRECTIONAL FACILITY

Inmate Accounting Transaction Receipt
Today's Date: 08/13/2019 12:35:03PM

 

 

 

 

EZELL, JAMES RICKEY E/EC/102/B
Agency # 237370 Perm # 1155321
Transaction Date: 08/13/2019 09:14 Deposit From/Withdrawal To: DCF 19-170 ARA6/27/19
Transaction Type: CR-GRIEVANCE FEES/FINES Document Locator Number:
Amount: $ 2.00 Case/Order Number:
Check Number: Memo:
Receipt Number: 14264837 Batch Verifying Officer: ACCOUNTING STAFF
Adding Officer: ACCOUNTING STAFF Batch Number:
Card #: Address: ,
Beginning Balance: $ 0.00
Ending Balance: $ 0.00

 

 

 

 

Cost Recovery Collected: To Cost Recovery:
$2.00 CR - GRIEVANCE FEES/FINES

 

 

 

 

 

 

 

 

STATE OF OLLAYyM AL)
COUNTY OF tushes }
SWORN AFFIDAVIT OF James Ezell
L James Exe being of \asful age duly <wotn according,
to low ques He Follsong statemenk uwler oath +te-wits

l. The affiant states Firsk the Law Library Superver held RTS past time,
Yr ame time intentionally to default ufbrank Yo Eigned B-97-14 reciaied date
affiant further states DCF ynevanee coordinator Me Urderweod marked rays
Seoanebor Sume 4S 14-104 on same Gyms Doc o40194A (R7/e) and doc
040194 D CR 4/[6) uffiant would Ggcert 0P-0301h Access to Louer Continued
+> be denied by DEF Law Library Supaviol Ms Patterson Appeal To Mdmuinshakue
Revewing Puutrorty Ordered ftmended response May, 9014 on b1ISII4 cdPiant

 

 

 

as REMIT:

 

recieved Amended response No {ritine) Supenior posted on Zhe No rowed La
CLeck postecl witha pekaliutory action 4, ofliant the Relizl Granted was
unttue. Ex hansted on 71/8114 —AdAnarsane — Kt Ys C.,/
7). :; a ae a
Subscribed and Sworn tb Haig at of Aes a7 9014 7 ony,
“i et Se H00/%, ——
Notary Publ ol Ssasetus ew pag SV aoc, AFA gab
C49 Ben, eS Wrens 6&1 Lo,BP wen) «
Inmate Accounting Transaction Receipt GES

 

EY HIBIT 3b) 3
GRIEVANCE RETURNED UNANSWERED

DATE:
TO:
FROM:
Receiv
RE:

 

 

Received:
C, (
¢ o fr te
b-b-149
Date

May 29, 2019

Ezell, James, #237370 A /

James Yates, Warden X U kh

ed: April 25, 2019 —
Return of Grievance # 2019-1001-00236-G

 

YOUR

GRIEVANCE IS BEING RETURNED UNANSWERED BECAUSE OF THE FOLLOIWNG:

O

OWOOd

XI

O

O

You have not filed your grievance within the specified time frame. (CANNOT RESUBMIT)
(_] The "Request to Staff’ must be submitted within seven (7) days of the incident.

LIThe inmate/offender grievance must be submitted by the inmate/offender 15 days from the
date of the receipt of the response to the "Request to Staff."

An ANSWERED Reauest to Staff form addressed to the correct staff member must be attached.
The Request to Staff issue is not consistent with the issue requested on the Grievance.
Inmate Request forms are not utilized in the Grievance Process.

You have not completed the Grievance form correctly, in its entirety, or on the correct form.

Grievances submitted must be legibly written or typed, in blue or black ink. No pencil,

highlighter, or other color of ink is allowed. No drawing, decorating, doodling, or making
comments, in the margins of the pages is permitted.

The Grievance and Request to staff MUST BE SPECIFIC as to the Complaint, Dates, Places,
Personne! Involved and How the Inmate was Affected.

 

Classification Movement requests to transfer to another facility, are not grievable to DOC.

If there has not been response to your Request to Staff in 30 days, but no later than 60 days, of
submission, the inmate may file a grievance to the reviewing authority with a copy of the "Request
to Staff" attached to the grievance form. (Ask the law library supervisor for a copy of the RTS.)
The grievance form may only be filed about the lack of response to the "Request to Staff.”
Only ONE ISSUE OR INCIDENT is allowed per Grievance and Request to Staff.

You are on Grievance Restriction, proper documentation was not included.

It has been determined that the grievance is not of an Emergency or Sensitive nature. The grievance
is being returned and you must comply with the standard grievance process.
y3

Page 2 of 2

O

O

OO OO©§goO O OO

x}

Section-09 Programs Page: 4 OP-090124 Effective Date: 04/11/2019

B. Non-grievable Issues

1. Misconduct reports received through the agency disciplinary procedures may not be appealed through the
grievance process. Misconduct reports may only be appealed through the disciplinary appeal process as
referenced in OP-060125 entitled “Inmate/Offender Disciplinary Procedures.”

2. Grievances shall not be submitted:

[] (a) about matters that are in the course of litigation;

[[) (b) about matters that include requests for disciplinary action against staff;
[] (c) requesting monetary compensation; or

(C (d) For property issues at privately contracted facilities. These are fo be resolved by the
privately contracted facility and are not grievable or appealable to ARA. ,

Property issues may be addressed by utilizing the requirements of CCA Policy 14-6: Inmate Resident
Property (Property Claim 14-6D and Appeal 14-6E).

Section-09 Programs Page: 18 OP-090124 Effective Date: 04/11/2018

A. Determining Abuse of the Grievance Process

1. The appropriate reviewing authority may determine there is abuse or misuse of the grievance
process and may restrict the inmate’s/offender’s ability to submit a grievance. Types of abuse, Include,
but are not limited to: (PREA 115.52(g))

a. Grievances intended to harass another;

b. The continual and repeated submitting of frivolous grievances (frivolous grievances are those with no
basis in fact or taw);

c. The repeated submitting of grievances or “Requests to Staff’ about an issue previously addressed by
staff in their written response;

d. Grievances about de minimis (small, trifling, no available remedy) issues;

e. Repetitive grievances by multiple inmates/offenders about the same issue;

f. An inmate/offender writing letters instead of utilizing the grievance process and failing to bring
complaints by formal grievance;

g. Continued procedural defects, such as submitting additional pages, after having been previously
warned.

Because of continued abuse of the grievance process this serves as an official warning.

You will be afforded the opportunity to properly re-submit an ORIGINAL GRIEVANCE within 10 days
of receipt of this notice WITH THE NOTED CORRECTIONS COMPLETED. The failure of such
waives/forfeits the right to proceed in the grievance process.

 

Due to your continued failure to submit a properly filed grievance, you are now QUT OF TIME.

Other: You did not list a specific date of incident on your RTS. Your grievance form fs out of
date.

~ = 4a)
Compare EX.3a Land x. 44) Symsir ta) 2
INMATE/OFFENDER GRIEVANCE

Grievance no) fy Y- COR36-6-
Grievance code: _~. 2
Response due: Sf 1/9

DO NOT WRITE ‘ABOVE THIS LINE

 

on

i ous

GRIEVANCE

 

 

 

 

Date Shar tLe 90/9 Facility or District D.6.F
Name Temes Exe /f Facility Housing Unit Ethe Charlie

 

 

(Print)
ODOC Number 9373 Zo Date “Request to Staff" response received: 4- [5-1 a

Have you previously submitted a grievance on this same issue? A“ if yes, whatdate _-————’_|_ facility
, grievance # . You must submit this completed original within 15 days of the receipt of the
response to the “Request to Staff". The “Request to Staff’ must have been submitted within 7 days of the incident.

Do not include/attach anything to this grievance except the “Request to Staff" including the response. You may
quote from or make reference to statutes, operations, field, or administrative memoranda, department publications
(time sheets, inventory forms, assessments, etc.). You will be permitted only one opportunity to correct any
error(s) made in submitting your grievance.

 

 

1. The nature of your complaint. This statement must be specific as to the complaint, dates, places,

thal personnel involved, and how you were affected. One issue or incident per ieee Use backside of h

_ if necessa or Moreh 15 veld p '
; faa o7hp ( ithe CAGES ftom CAND Aecass' previvus eee fch. 14 re poy ae em Mi tad
wead OF- 03015 fecese 49 Court Ine | procedure. Court ontitle Za t I ae Pol | am
in db hdr Adk.n altempled ty use denial of md luach mee] tp den ecass courts of ‘peosule an
apm 16 dbf Ghe pe wh, Ch Min done lunch dod dinnee p phadulr 14,14 jw Viet of USC sim Arnendmer

to Cru and Undlsual punishment’ iy) Potaladion
2. Informal action taken (including dates) to resolve the complaint, as well as the names of those employees

4.4 ont ane — an neh eee oe beh Np Comeda| id} Sop. the dey
on, $44- NorZ$$ ISSue w M tye pe : : z\oy
an, 3-19-19 iE add yess (SSWe with L-T, Byvlowen he actually Ehleider culveszes mist oe Ly Lad Lbrary
on, aAl-t4 L acléress L/L Supuivor Me, Pade Pakgerson
wr 8 Meld ER, reswerh selmi t5 Fo hdbin refused to repens
on 3-[Al4 ZA. Seb Wed to Ty Moore Lee teem 4
3. The action you believe the reviewing authority may lawfully take. ._ So ak £- a
b Stal member could violee offenders Sth bemsrdmenl Right 45 ik relades a 0) "4
wc Us Ndlin cdterpte
lunen and Ciane me] of rflendap in fehg May Low Library Cages, <li ta, 2
to Use vais of Shes Sood of ary other ofbenders Poagl can not be dered in relaten to
! ? va oy 7

Grievance-repon sent to (Warden/district supervisor/correctional health services administrator):

 

 

  

N Genes “fats i en
ame itle 4

Oa Lays Apr! 14 9019
Signattire of Grievant Date Sent to Reviewing Authority

DOC 090124A (R 7/16)

1. Original to file
2. Copy to inmate/offender

ExeitT 44) 3
~“

T
Sw Must Be Submitted Through the Law Library or Designee
x? Inmate/Offender Grievance Process
REQUEST TO STAFF
to: % Abbe f 2S
: fe iA FACILITY/DIST/UNIT: D.C.£/ DATE: 3236-/7

 

(NAME AND TITLE OF STAFF MEMBER)

| have +“ have not already submitted a “Request to Staff’ or grie RIBS OF Fal Same sue.
If yes, whatdate: _$3/9-19 facility: De.-F grievance #: 0 ——__——"
say |

| affirm that! do___ do not | _-“have a grievance pending on this issue.

l affirm that!do____ do not_e-fiave a lawsuit of any type pending that relatgsin any way to this issue.

If a lawsuit is pending, indicate case number and court:
This request does -~ does not relate to a pending misconduct report. If it does, this

request may only be answered by the disciplinary coordinator assigned to the misconduct.

 

 

 

 

 

 

SUBJECT: State completely, but briefly, the problem on which yau desire assistance. This statement
must be specific as to the complaint, dates, places, personnel involved, and how you were affected. One
issue or incident per “Request to Staff.” Your failure to specifically state your problem may result in this

being returned unanswered. _
C Yaetd PWeALEG

l Astt, butane? Lp alin 3
clon ry alteny tp cate __ fet 2 ZOSoHIS [Ge
Cath papbaede oad, prinagine tol cL
fae L4 Balle

    
 

  
     

 

  
    

y Ytal
me Leb itcttutiy (adh $2 [TEb c pen
plonted’ Fe JOSE OTHER SIDE IF MORE SPACE IS NEEDED. DO NOT ATTACH ADDITIONAL PAGES.)

ACTION REQUESTED: State exactly how you believe your request may be handled; that is, what exactly

should be done aS es ¢; ai ibe C2 *
CMboce “U4 Lieem
fee Lepoecsall, welivak ths, Coos Gina héos)

   
    

 
  

 

 

 

 

 

 

 

 

 

 

— oy ‘i

NAME: _Usmeg Czell DOC NUMBER: 73737, UNIT & CELL NUMBER: ECT
(PRINT) .
SIGNATURE: l _ a! WORK ASSIGNMENT:
ad DO NOT WRITE BELOW THIS LINE
DISPOSITION: .
Wwe 40 Sh Sect jal ert te Ye. beck  % Yai Cott pie Cet Srel” pious
fitals,
OO) LLM — £6

sthre MEMBER

 
 

 

 

Date response sent to inmate:

4. Original to file
2. Copy to inmate/offender

PER bbc 83cr240 (RAB

GRIEVANCE

Exn@iy ta) 4
4\

EC-loL

 

SCOTT CROW
INTERIM DIRECTOR ‘. covERIOR
STATE OF OKLAHOMA
OKLAHOMA DEPARTMENT OF CORRECTIONS
ADMINISTRATIVE REVIEW AUTHORITY

DCF 19-236
Date: JULY 9, 2019
To: EZELL, JAMES #237370
Location: Dcr
From: Mark Knutson, Director's Designee Mark Kinudror

Your gricvance/correspondence was filed improperly for the following reason(s):

 

1. No ceviewing authority response to the grievance.

 

. No informal action, Request to Staff response included,

3,  Outof time from date of alleged incident until filing Request to Staff.

4. Outof time from date of response to Request to Staff until filing the grievance with the reviewing authority,

5. Received out of time from date of the reviewing authorily’s response,

6. You cannot appeal a non-response, Sec OP-090124 section V.B.1.b.(8) (Request to Staff) or VILCA. (grievance).
7. Inmate on grievance restriction and/or proper documentation not included. See OP-090124, section X.B.2.a,
8
9

 

 

 

 

 

 

Must be legibly written in blue or black ink. No pencil or other color of ink is allowed. No doodling or writing in margins.
. Attachments to the grievance/appeal (no additional pages allowed except affidavit if required).

10, Not an issue grievable to Oklahoma Department of Corrections (Private prison property, misconduct, litigation pending, not
within/under the authority/controt of the Department of Corrections, etc.)

Il. More than one issue or the complaint and relief requested are not cansislent on the Request to Staff and grievance.

12. Not ofa sensitive/emergency nature, You must follow the standard grievance process including giving the reviewing authority
an opportunity to respond,

13, Requests for disciplinary action against staff or monetary compensation will not be addressed in the grievance process.

i4. Appeal fonn not signed/dated.

15. The ruling of the Administrative Review Authorily or Director's Designee is final.

16. Facility grievance number not listed on the appeal form.

x |17. Additional issues submitted in the grievance appeal and not presented in the initial grievance to the reviewing authority for

response will not be addressed by this office,

% 118. You have failed to follow previous instructions from the reviewing authority or ARA for filing this grievance and/or properly
resubmit, YOU ARE NOW OUT OF TIME TO PROPERLY FILE YOUR GRIEVANCE,

19. You did not provide the date that you received the reviewing authority's response on the appeal form.

20. This grievance is unanswerable as there are no time frames specified for the alleged action(s) to have occurred

21. You failed to identify your grounds for un appeal by checking one, or both boxes on the appeal form.

22. Your appeal must be written on the Misconducl/Grievance Appeal form (DOC060 [25 Veffective 4/19).

23. You will be afforded ONE FINAL opportunity to properly resubmit your corrected grievance appeal which must be received
in ARA within ten (10) days of receipt of this form, DO NOT RETURN THIS FORM WITH YOUR CORRECTED
APPEAL,

x |[24. Other: YOU FAILED TO PROPERLY RESUBMIT YOUR REQUEST TO STAFF WITH THE REQUIRED

INFORMATION AS PER OP-090124, SECTION Y.B.1.a.(1).

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

THIS OFFICE WILL NOT PROCESS INCOMPLETEINACCURATE/OUTDATED APPEAL FORMS
NOTE: Abuse of the grievance process as explained in section IX of OP-090124, will result in restrictions being impased.

Tacknowledge receipt of this response: GQ / a
Inmate's signature and date

P.O, BOX J 1400
OKLAHOMA CITY, OK, 73136-0400

Note OP-O30)15 hecess To Low Lorme -
uvarleb\Z Law Library, L Aw Lieu Cay % EXHAUSTED
Exe tT Ha) 5

a

 
 

DAVIS CORRECTIONAL FACILITY

Inmate Accounting Transaction Receipt
Today's Date: 08/13/2019 12:35:03PM

 

 

 

 

EZELL, JAMES RICKEY : E/EC/102/B
Agency # 237370 Perm # 1155321
Transaction Date: 08/13/2019 09:16 Deposit From/Withdrawal To: DCF 19-236 ARA 6/17/19
Transaction Type: CR-GRIEVANCE FEES/FINES Document Locator Number:
Amount: $ 2.00 Case/Order Number:
Check Number: Memo:
Receipt Number: 14264972 Batch Verifying Officer: ACCOUNTING STAFF
Adding Officer: ACCOUNTING STAFF Batch Number:
Card #: Address: ,
Beginning Balance: $0.00
Ending Balance: $ 0.00

 

 

 

 

Cost Recovery Collected: To Cost Recovery:
$2.00 CR - GRIEVANCE FEES/FINES

 

 

 

 

 

 

 

 

STATE OF OFLAHoMt Y
) SS.
Sworn WEFIOAVIT OF_James Ezetl
Lt Somes Ere | being ot ( casfrs| age duly sworn uccarding
Xo Vows ques the Fellas stabement under oad to wef

 

The ufan’ would Skate thot pP- 0305 ACCESS To COUM wrovides Wat
Huse form would be ready averloble from Law Library doe viavadk CR it)
and 0.0 b4DI7YH CRAIb foros Hrese forms was used on (4404 and 14-110
provided te offerders / atfienk at DCF +theoegh Lows Library | Law bibvany Clerks
vn Zcho with Jane Dog

2. Mhont states thig 14-936 yrevance was based on retaliation by stat
crmber ‘Lo Adling und Legal Echo Laud Uerk on 3-14-14 “lm PFAF advwed eg
Tp Nbeins ok ty Feel ufhiant offiany claims ave use denud Acets To i

Louk per 00-0315 umf 0F-4104 and Fuctherrwre offunb states pide

Ofeder| bP, on Uche Maxymum Unyy donys Access bo aia ee

 
 
    
 

  

 

 

 

Subser hed and Swann tp thig SN a \ NCS vy Dol{ [Sf hol Pe o yp~
of ey,
Notary / Public BRasSudsxenn? Date Sz SS\~ De f yao
Inmate Accounting Transaction Receipt G.(>Oaso\ Ss \N\ DoEeery > ane

 
Grievance Decision from Reviewing Authority

a!

Inmate/Offender . boc
Name: Ezell, James _. Number 237370
Receipt Date: 03/26/2019 Grievance Category Code: 6 Grievance Number: 2019-1001-00144-G

 

 

 

 

1. Discrimination 3. Complaint against staff 5.Disciplinary process 7.Medical 9. Records/Sentence Admin.
a . 8. Property/Trust
a Classification 4. Condition of confinement 6.Legal Fund 10.Religion 11.Personal Identity
ecision:

Inmate Ezell requested that his Case Manager, Shay Pfaff, set a date within 2 weeks or before for Ezell to
review his field file for documentation dated within the last 2 years.

After further investigation by Case Manager Pfaff, he will set a time to review Inmate Ezell's field file with him
when CM Pfaff has sufficient time. He is not able to give Inmate Ezell a specific date and time within the next
2 weeks to review Ezell's field file.

Inmate Ezell's is Granted Partial Relief in that CM Pfaff will review His field file with him, but is unable to provide
a specific date within the next 2 weeks to do so.

Inmate Ezell's RELIEF IS PARTIALLY GRANTED.

 

1
Reviewing are Health Services Admin (medical issues) Date

x \he x Slag

Revidw Authority =Paeyiy Distro ak Head Date

| have received the copy of the response of the reviewing authority.
YF 4

Signature of Grievant Date

 

Signature of Staff Witness and Printed Name of Witness Date

You may appeal to the Administrative Review Authority or Personal Identity ARA at Department of Corrections, P.C
Box 11400, Oklahoma City, OK 73136-0400 or Medical ARA at 2901 N. Classen Blvd, Suite 200, Oklahoma City, OF
73106, within 15 days of the receipt of response using only DOC Form 060125V entitled "Misconduct/Grievance Appez
to Administrative Review Authority." Do not send this decision to the Administrative Review Authority or Medical ARA

1. Original to file
2. Copy to inmate/offender DOC 0890124B (R 07/16 )

are - FHT

Note: review of Jacket never conduct plankéf could not see dotumtac

appointment of course! coud cesoive that issue copies were not (r)
provided ty prevent iega\ yretory in of Polg-34 Clam 1 NZ :
a
GO; M8, Terry Unederumd

in

Grievance no. AY?- /CO- (O/FF

Grievance code:

Response due: oF

DO NOT WRITE ‘ABOVE THIS LINE

 

 

 

 

 

Date 2-46-14 Facility or District Dc
. - af Th 2 m
Name dornes Ezell Facility Housing Unit Echs Chaowil,
(Print) :
ODOC Number 93773 7p Date “Requestto Staff" response received: _“3-I- [7
Have you previously submitted a grievance on this same issue? NJ If yes, what date_——_——_ facility
s .grevance# ————__ You must submit this completed original within 15 days of the receipt of the

 

response to the "Request to Staff’. The “Request to Staff’ must have been submitted within 7 days of the incident.

Do not include/attach anything to this grievance except the “Request to Staff” including the response. You may
quote from or make reference to statutes, operations, field, or administrative memoranda, department publications
(time sheets, inventory forms, assessments, etc,). You will be permitted only one opportunity to correct any

error(s) made in submitting your grievance.

1 The nature of your complaint. This statement must be specific as to the complaint, dates, places,

personnel involved, and how you were affected. One issue or incident per grievance. i backside.of
this page only, if necessary. On, B-9A-lF LB peovide tp EL Case Manager Pee ty Reyer

ofbendel JaeVeh per Polig ; of keg peew perspasl reguesy twice, Pot 9-5-14 op 44-19 ..
was pronded the for “rwhwh T only requested Review? OF the fast Gyrs pot wy Fell.
jleelbet whieh Tam grtitle farther delay cold affect Legal per pases Rpeuting Court dade.
2. Informal action taken (including dates) to resolve the complaint, as well as the names of those employees
from whom you sought an answer to your grievance.
Spoie with &/m PRL Ahnpe-y persarially e a4
Se Pee pt WM, Ae because Unig IarKd has been over
MM 25-3919 L subm Ht ary ‘
oO vonth _
Pe i (Oct p4ele4) Farrnee|

3 The action you believe the reviewing authority may lawfully take. . j.A
Direct Mp. Phelb my wnt Labo Mankger ty Sof q Aake wither Odes ol bawmbe bed
0 : . eet A Eee,
Fox me to poview! MY pursorrl OF requested! only thy lact Aen ae Lig oe ico
DIE Poly ollads offenders this shaneynn. Idelet7eieid Fle Case Manger) fash'y
/

Grievance report sent to (warden/district supervisor/correctional health services administrator):

 

 

Mig. James Yates Wards
Name : “y Title is
OamoS pil all 2 Ayrt 4
Signatu(¢ of Grievalt Date Sent to Reviewing Authority

DOC 090124A (R 7/16)

1. Original to file
2. Copy to inmate/offender

N tte’ See Ey. Ya) 3 (doc 6401 buUA R Wit) after réLognized by
A.A. see Ex.54)2 ut see Exhibe (74) L compare.
Exnieir 5a)
Inmate/Offender Grievance Process
BEQU EST TO STAFF
TO: lf Se MANe gE PE al FACILITY/DIST/UNIT: Echy DATE: 3-/-/9
(NAME AND TITLE OF STAFF MEMBER)

| have t—Tiave not already submitted a “Request to Staff" or grievance on this Sais EYED
lfyes, whatdate: _2-22-/9 facility; _ D.¢.— grievance # | MaREi-syiq_|

| affirm that! do __ do not_¢_-tave a grievance pending on ihis issue.
l affirm thatldo___ do not_,_-have a lawsuil of any type pending that relates in ahi Way-tothisissue._| La

lf a lawsuit is pending, indicate case number and court, | —_—_——"
This request does ~~ does not relate to a pending misconduct report. If it does, this

request may only be answered by the disciplinary coordinator assigned to the misconduct.

Ww .
; > fs Must Be Submitted Through the Law Library or Designee

 

 

 

 

SUBJECT: State completely, but briefly, the problem on which you desire assisiance. This statement
must be specific as to the complaint, dates, places, personnel involved, and how you were affected. One
issue or incident per “Request to Staff.” Your failure to-specifically state your problem may result in this

being returned unanswered. _
L Aa Stoo Ke yriett yor TWitE BBO, BEVEL wf by neces PER

Polley Befoxe L Anvé ft viele A yor. 2. OMran T=, PEPUEST) the fateg,
Chai Abyue [we) ANSEL jek pevuas of mk JackéT Ans b& es)

Ser Lyre’
é (USE OTHER SIDE IF MORE SPACE IS NEEDED. DO NOT ATTACH ADDITIONAL PAGES.)

ACTION REQUESTED: State exactly how you believe your request may be handled; that is, what exactly
should be done and how. . ;
CP VEED To Peviad pt PRET SPeeificrlly foi. LEGAL
Due posEes , AikgeT Pié Jot © Yow wn fo Cy Tg"
? 7 FJ

 

 

 

Fiqwl You

 

 

 

 

 

 

 

 

 

 

 

    

 

name: James Ezell DOC NUMBER: 23/320 UNIT & CELL NUMBER: EC-/as
(PRINT) a
SIGRIATURE: 7 areteuey WORK ASSIGNMENT:
‘Ad wv
DO NOT WRITE BELOW THIS LINE
DISPOSITION:
FEM AG fe bite ihe
few 71. oo
STAFF MEMBER “ ~
| MARI1 ayy «= MB AR 2G ew
Date response sent io inmate: :
GRIE YA RYSEpe01240 (R 9/16)

4. Original 1o file
2. Copy to inmaie/offender

EXHIB IT 5a)3
 

Grievance Decision from Reviewing Authority Ee 0 A.

 

 

 

 

Inmate/Offender DOC
Name: Ezell, James Number 237370
Receipt Date: 07/23/19 Grievance Category Code: 2 Grievance Number: 2019-1001-00291-G
1. Discrimination 3. Complaint against staff §.Disciplinary process 7.Medical 9. Records/Sentence Admin.
8. Property/Trust
2. Classification _ 4. Condition of confinement 6.Legal Fund 10.Religion 11.Personal Identity
Decision:

 

Inmate Ezell had requested on grievance 2019-144 to review his field file. He alleged that his Case Manager has
not allowed him to review his field file.

After further review of the matter, Shay Pfaff, Case Manager for Echo Charlie Unit, said that in May 2019
Inmate Ezell gave him a listing of the documents that he wanted to review. CM Pfaff pulled the documents
that Inmate Ezell was allowed to review and gave him copies.

Inmate Ezell's RELIEF IS GRANTED.

 

Reviewing Authority oy. Health Services Admin (medical issues) Date

XK. Nie, ‘SY 4/301 14

Review Authority — Facipynk Head Date’

| have-received the copy of the response of the reviewing authority.

Net», ~18 x 6-13-19

SigMatre of Grievant ~ Date

x,  tenry Under wird CLSTT

gnatute of Staff Witness and Printed Name of Witness - Date

You may appeal to the Administrative Review Authority or Personal Identity ARA at Department of Corrections, P.C
Box 11400, Oklahoma City, OK 73136-0400 or Medical ARA at 2901 N. Classen Blvd, Suite 200, Oklahoma City, O}
73106, within 15 days of the receipt of response using only DOC Form 060125V entitled "Misconduct/Grievarice Appez
to Administrative Review Authority." Do not send this decision to the Administrative Review Authority or Medical ARA
1. Original to file

2. Copy to inmate/offender DOC 090124B (R 4/19)

TI UdaAs An) 2a AV ah, |g ony lbKonvo re) ay) NO
x

 
  
 

 

INMATE/OFFENDER GRIEVANCE f

Grievance no. an 19- | 00(- OO RI- (Ca

 

 
 

 

 

 

 

 

SU, 23: 2h
Grievance code: _ GR! EVANCE
Response due: 4 [ 0
DO NOT WRITE ABOVE THIS LINE
Date F-O1-14 Facility or Unit Scho Man
Name James zeA| Facllity Housing Unit — Scho Chovlu
DOC Number 231 i Date “Request to Staff" response sess _ 7-64:

Have you previously submi if grievance on this same issue?, 2S |f yes, what date 3-FoAF _ facility -
LiF _, grievance # oD . You must submit this completed original within 15‘ days of the receipt of the
response to the “Request to Staff’. The “Request to Staff must have been submitted within 7 days of the incident.
Do not include/attach anything to this grievance except the “Request to Staff” including the response. Youmay . . -
: quote from or make reference to statutes, operations, field, or administrative memoranda, department publications \
‘(time sheets, inventory forms, assessments, etc.). You will be permitted only one opportunity to correct any :

error(s) made in submitting your grievance.

1s The nature of your complaint, This statement must be specific as to the complaint, dates, places,
personnel involved, and how you were affected. One issue or incident per grievance. Use backside of ,,.

this page only, ifnecessary. On Jung, 9S, 9019 4 RTS Was sub uted ty
per Pol ob, inhuh ie he espa 4p; offender Ez2|( nas pean Jay
| Consider | antl. gynted.
SHill Dened oP- Od) by Cpe eS hens ay First , Sth ond Fourteenth Prendmenl
of Us. ConstiAnhorn TA. Ss. zehed\

2. Informal action taken (Including dates) to resolve the complaint, as well as the names of those employees

Cee ee yon Piot Phalf yelled on pod ell CaoHl rob

fo wate ony RTS to him TOR. . fe
T $ ve’ ofoFF dorcide J-A7-14 he stale pg wile h ?
the RUS. is attached hereto

3, The action you believe the reviewing authority may lawfully take.
the review Withorty hag gronted tho gnevene vleogt 3 meth
654) Vighlever Scho Unt team of pie. pas disragerched Mr, Ezetls ge
chuse lew review bet DP-0bI91), as qrievante sr COIHH-
P to Oreck: Tch oe Sepke Whe Ge X Ahew Bb Die fecas
Grievance f, pay t to (warden/facility head/deputy Brecon health services administrator):

 

 

5 CJ. Youre $ en

ame Title

— Ogontyr— E99-19
Signaturefof Grievant Date Sent to Reviewing Authority

DOC 080124A (R 4/19)

1. Original to file
2. Copy to inmate/offender

No: Forms corrected on 4ahpo Max tthe Uharhie wlter uy See Scho Mat ER
eve Exmbil. 114)3 and soe Ex. 164) 3 14,

CXHigiz 5b)2
 

 

 

 

(x4 RECEIVED
is Inmate/Offender Grievance Process . a
REQUEST TO STAFF BY:
Cc ——
to: ff. Poe W/Z. FACILITYUNIT: _ £2-¢. pare: 58 D5-1F

{NAME AND TITLE OF STAFF MEMBER).

J have 1 have not, already submitted a “Request to Staff’ or grievance on this sahie. Issue.

If yes, what date: _ 3°-/5-/7 facility: P.¢ = grievance #: _eo7/4/ey

| affirm that! do___‘do not_L-tfaye'a grlevance pehding on this issue.

l affirm thatido__do not _LAfeve a lawsuit of any type pending that relates in any way'to this lssue.
if a lawsuit Is pending. Indicate case pumber and court

“f This request sarin aes not relate to a pending. misconduct report, If it'does, this
request may on saneweisl red bythe d isciplina coordinator assigned to the. misgonguct,

 

 

 

 

     

SUBJECT: State completely, but briefly, the problem en which you desire assistance. This'statement.
must be specific as to the coniplaint, dates, places, personnel irivolved, and how you were affected, One
issue or Incident per wena. to Staff.” Your fallure to specifically state your prot m may result In this
being returned unans

_L. WROTE Yoo na ke RES Nksur Revieus of my Jnkeet PER zg! Policy ae
whore. 4ra WOE Which SHE STAD L note BE ALLowti9 7% AEY{EW
ANY JAKE, HOMVER, VeuU-REFUSE To htt] PE, 72: (OF Sa: Ri y REE 4)
Me LER IN fe POET
(USE OTHER SIDE IF MORE SPACE IS NEEDED. DO NOT ATTACH ADDITIONAL PAGES,)
“ACTION REQUESTED: State exactly how you believe your request may ba handled thatis,whatexactly -
NO SORE, SrHs ppfewost, Ue will org howe) i Wied
tiae 75 REVIEW WHS SACLE INF Orton, THATE ERRETLY
Whe wand Lowe, Allie Te PEASY REVS 1 SRAET

   

  
 

 

 

 

 

 

NAME: jfnes23 heck Doc NUMBER: 2273. UNIT & CELL NUMBER: 2C-/4
PAN. .
SIGNATURE: C/yoame 2 poe a WORK ASSIGNMENT:
oi .
DO NOT WRITE BELOW THIS: LINE
DISPOSITION: on =

 
 
   
 
  
  

Ler ob, m,. 06 OBlS

ha LE CAMA

om MEMBER

‘Date response sent to inmate/offender. ss JUL23 20. a8
i. Original to fite a Me Sansa (R 4719)
2, Copy to inmate/offender G ai ey ANC f=

 

 

 

 

  

 

Extigiz 5b) 3
51

 

DAVIS CORRECTIONAL FACILITY
Inmate Accounting Transaction Receipt

 

 

Today's Date: 09/11/2019 12:52:11PM

 

 

 

EZELL, JAMES RICKEY E/EC/102/B
Agency # 237370 Perm # 1155321
Transaction Date: 09/11/2019 09:08 Deposit From/Withdrawal To: DCF 19-291 ARA 8/21/19
Transaction Type: CR - GRIEVANCE FEES/FINES Document Locator Number:
Amount: $ 2.00 Case/Order Number:
Check Number: Memo:
Receipt Number: 14577033 Batch Verifying Officer: ACCOUNTING STAFF
Adding Officer: ACCOUNTING STAFF Batch Number:
Card #: Address: ,
Beginning Balance: $ 0.00
Ending Balance: $ 0.00

 

 

 

 

Cost Recovery Collected: To Cost Recovery:
$2.00 CR - GRIEVANCE FEES/FINES

 

 

 

 

 

 

 

 

UTATE OF LVELAHDMA les
County oF Hughes 2 7
Sworn AFF IOAVIT OF Ter Grek
I, Tames Erol being of lawful pge duly swon accordurgly +o
law gives the Following ctafement Under cath to-wit:
1.) On August 03, 2014 G.C, Undeyuxed petuyned 3 gricvances 0074|
1g ONE No (estyuction marked no restriction of Grizvance, par policy was provided’
by Ms, Underwood as the affiant has Stated > and
a) The ofhant states that on flugus}. 14, 9014 pas uppeal of 00941 was
prepared on August. |, 14 mailed on Pugust.14, 9014 ty Ndwunistrative Reversing
Ruther ty pa polusy YP- D919 and further states Hat the ahiant has not
recieed any response Frm DRA Conceraing \4-009'1 per poly signatwe recerpt
From Mav. Enulson ond or Grievance Coordinator policy. (S) Jenna £ ech

el tle

$ Sy n00y [tty
Subsenibeh and Sworn to ths LA of Seexvemome 9 st EX
<i

N stay Public \. RN N eh A> SN ) My (ammisS io n - \S-opn nes

Yy OF owrt®

“Haman

Inmate Accounting Transaction Receipt GEPRES Rae

 

EXHIBIT 5b) 4

 

 
__ +Misconduct/Grievance Appeal To Administrative Review Authority

 

 

 

 

 

Inmate Name: 4 acne, Eze DOC Number: 931340

Facility Where Offense/Grievance Occurred: Offense Code: a

fehe [PCF |

Date of misconduct violation:

O Facility Misconduct Appeal Number by facility Grievance Appeal Number. .
| )00!- 003-41 G

 

 

I received the response of the reviewing authority at the facility on: Arg -f 3, 2o1F

Fill out this form in blue or black ink. Writing must be legible. | wish to appeal the reviewing authority's response to the
misconduct/grievance on the following ground(s) only. OO NOT ATTACH ANY OTHER PAGES. (Use ONLY the back side of this
page, if necessary). Your appeal will be retumed to you unanswered if any other pages are submitted.

oe Newly discovered/available evidence not considered by the reviewing authority, relevant to the issue, hecessary for
a proper decision, and why the evidence was not previously available which if considered may alterthe decision
{you must clearly state the newly discovered/available evidence); or .

Wye Probable error committed by the reviewing authority in the decision such as would be grounds for reversal (you
must clearly state the error committed by the reviewing authority, including citing the part of procedures or statutes
not followed by the reviewing authority). ,

Response:

 

 

 

 

 

 

 

| understand that in accordance with OP-060125/CP-090124, | will be charged $2 to appeal a misconduct/grievance to the
Administrative Review Authority or Chief Medical Officer, and that this form is aso a request for disbursement of funds from my
trust fund draw account. Hf. do nothave enough funds to cover this cost, the amount will be collected as soon as funds become

 

 

available,
C) ervey Lint Te pesubrlted 4-93-2019 e- (4
Signatu#fe of Inmate ~ - Date
DOC 060125V (R 4/17)
or ay,
o ‘tt: : Chg:
“et ag hOes .
. ¢
‘ 2s * gor! xd ‘
Loge 8 . .
ye ee £ 2
eg O.

 

EX 67 5b) g
Newly discovered | ava lable eviderce not Considered) ky dhe Peery anMnerd
Offender Exetl 49373% wes grarked in Qnesone 9014-144 im Perl. d0l4 GPP
did nok allow Me.Ez2l to review his Jacke per OR OL091%

mbit sad that in May. 304 offender Ezell gave him 4 list of the documents
frat he wenrted ty revied Clm-ffaff can show tw pro of payment For Copies
because, offender Ezell never review any dotumente-

DIOL. PALLY RLQUIRG Form “ Be FISD Fon Cortcs Ws Cones

The Ros, Svemites 6-25-14 was clear ky “Im Phoff suvely the Law Lilerary
placed in Clim PREF modby , insgterd of Tm PhaFL answer ne R.TS

he passed wb off 4, Yim Me und She Stated you will be sent a ddke tor
renews Soho Ur Manegey Bde did nik say UmPbol +d hey that he done

Something in May. 208 ,. >

S vr cor midted 7
Probable er GnPGFE bas-l4 ufbr no cespoise to LR bl5-44

ROS 4
Offender Exell Submutted’ NT? ee SF aot cesponal to the RTS. Yn Ade

toed + Grevance 4 that request
7 ccd sits Poly Db0dId; Thorefpre-, “Im Phoff Shaald have been directed

Yo dp Wg Job as the B75 was address to Ym PEALE und he dd vot Say anytung
berouse it never happened

dhouk May 9014
Lim PEA continue fo deny offenders Equal Protection and Retalate ,
Aveo rads cym PLE has vpenly rekahuted base on Gritwance, Prtung
\ im“"t
Srey of ObLAHomit ) i
Couwty of \eyughes )
_ | SwoRns AFFidovr of Vawes Ezew
T James Lzeu beng of lowh age duly swom according +s lou eed
the above Under path statemeny to-wit: +45 AShun A pov kiger'

Subscribed, Swern ¥o ewe te of ipo? GD.
* Ss yw Sy %
Notary Prb\ Qat e / ‘sian an
My Commise én Or pyres OD oe _ = on} EXP, 7/16 } =
ZY," ee

ys s

‘S, 4 eepeseeatet*”
“nF OK
“HW

Copy Poof X EXHI@i7 5b) a

 

    
SCOTT CROW

 

INTERIM DIRECTOR ‘ CONS,
STATE OF OKLAHOMA.
OKLAHOMA DEPARTMENT OF CORRECTIONS
ADMINISTRATIVE REVIEW AUTHORITY
DCF 19-291
Date: AUGUST 30, 2019
To: EZELL, JAMES #237370
Location: DCF
From: Mark Knutson, Director’s Designee Mark Kimdion

Your gricyance/correspondence was filed improperly for the following reason(s):

 

No reviewing authority response to the grievance.

 

No informal action, Request to Staff response included.

Out of time from date of alleged incident until filing Request to Staff.

Out of time from date of response to Request to Staff until filing the grievance with the reviewing authority.

5. Received out of time from date of the reviewing authority’s response,

6. You cannot appeal a non-response, See OP-090124 section V.B.1.b.(8) (Request to Staff) or VLC.4, (grievance).

X  |7. Inmate on grievance restriction and/or proper documentation not included. Sec OP-090124, section X.B.2.a.

8. Must be legibly written in blue or black ink. No pencil or other color of ink is allowed. No doodling or writing in margins.
9. Attachments to the grievance/appeal (no additional pages allowed except affidavit if required).

10. Not an issue erievable to Oklahama Department of Corrections (Private prison property, misconduct, litigation penciing, not
within/under the authority/control of the Department of Corrections)

11. More than one issue or the complaint and relief requested are not consistent on the Request ta Staff and grievance.

12. Not ofascnsitive/emergency nature. You must follow the standard grievance process including giving the reviewing authority
an opportunity to respond,

13. Requests for disciplinary action against staff or monelary compensation will not be addressed in the grievance pracess.
14. Appeal form not signed/dated,

15, The ruling of the Administrative Review Authority or Director’s Designee is final.

16. Facility grievance number not listed on the appeal form,

17, Additional issues submitted in the grievance appeal and not presented in the initial grievance to the reviewing authority for
response will not be addressed by this office.

18. You have failed to follow previous instructions from the reviewing authority or ARA for filing this grievance/appeal and/or
properly resubmit. YOU ARE NOW OUT OF TIME.

19. You did not provide the date that you received the reviewing authority’s response on the appeal form.

20. This grievance is unanswerable as there are no time frames specified for the alleged action(s) to have occurred
21, You failed to identify your grounds for an appeal by checking one, or both boxes on the appeal form,

22. Your appeal must be written on the Misconduct/Grievance Appeal form (DOC060125Veffective 4/19),

 

HES SL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

X (23. You will be afforded ONE FINAL opporiunily to properly resubmil your corrected grievance appeal which must be received
in ARA within len (10) days of receipt of this form. DO NOT RETURN THIS FORM WITH YOUR CORRECTED
APPEAL.

x [24. Other: NOAFFIDAVIT AS REQUIRED. GRIEVANCE RESTRICTION EFFECTIVE 8/7/19.

THIS OFFICE WILL NOT PROCESS INCOMPLETE/AINACCURATE/OUTDATED APPEAL FORMS
NOTE: Abuse of the grievance process as explained in section IX of OP-090124, will result in restrictions being imposed.

, ig
J acknowledge receipt of this response: Tam és boel{ pi F-2a-t 7 (f,

Inmate’s signature and date

 

 

 

 

 

P.O, BOX 11400
OKLAHOMA CITY, OK. 73136-0400

Note Ms. Hower dened Nidan on diteckons of Garevane Loordnator

Ms, Underwood 8-14, $31) gain aq Olt EXHIBIT 5b)9

 
SCOTT CROW

 

J. KEVIN STIT
INTERIM DIRECTOR GOVERNOR.
STATE OF OKLAHOMA
OKLAHOMA DEPARTMENT OF CORRECTIONS
ADMINISTRATIVE REVIEW AUTHORITY
DCF 19-29]
Date: NOVEMBER 1, 2019
To: EZELL, JAMES #237370
Location: DCF
From: Mark Knutson, Director’s Designee Mark Knutzon

Your grievance/correspondence was filed improperly for the following reason(s):

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1, No reviewing authority response to the grievance.
2. No informal action, Request to Staff response included,
3, Out of time from date of alleged incident until filing Request to Staff.
4, Out of time from date of response to Request to Staff until filing the grievance with the reviewing authority.
5. Received out of time from date of the reviewing authority’s response.
6, You cannot appeal a non-response. See OP-090124 section V.B.1.b.(8) (Request to Staff) or VI.C.4, (grievance).
X  |7. — Inmate on grievance restriction and/or proper documentation not included. See OP-090124, section X,B,2.a,
8. Must be legibly written in blue or black ink. No pencil or other color of ink is allowed. No doodling or writing in margins.
9, Attachments to the grievance/appeal (no additional pages allowed except affidavit if required).
10. Not an issue grievable to Oklahoma Department of Corrections (Private prison property, misconduct, litigation pending, not
within/under the authority/control of the Department of Corrections)
11. More than one issue or the complaint and relief requested are not consistent on the Request to Staff and grievance.
12. Not ofa sensitive/emergency nature. You must follow the standard grievance process including giving the reviewing authority
an opportunity to respond.
13. Requests for disciplinary action against staff or monetary compensation will not be addressed in the grievance process.
14. Appeal form not signed/dated.
15. The ruling of the Administrative Review Authority or Director’s Designee is final.
16. Facility grievance number not listed on the appeal form,
17. Additional issues submitted in the grievance appeal and not presented in the initial grievance to the reviewing authority for
response will not be addressed by this office.
18. You have failed to follow previous instructions from the reviewing authority or ARA for filing this grievance/appeal and/or
properly resubmit. YOU ARE NOW OUT OF TIME.
19. You did not provide the date that you received the reviewing authority’s response on the appeal form.
20. ‘This grievance is unanswerable as there are no time frames specified for the alleged action(s) to have occurred
21, You failed to identify your grounds for an appeal by checking onc, or both boxes on the appeal form.
22. Your appeal must be written on the Misconduct/Grievance Appeal form (D0C060125Veffective 4/19).
X |23. You will be afforded ONE FINAL opportunity to properly resubmit your corrected grievance appeal which must be received
in ARA within ten (10) days of receipt of this form, DO NOT RETURN THIS FORM WITH YOUR CORRECTED
APPEAL.
X |24, Other: YOUR AFFIDAVIT IS NOT ACCEPTABLE.

 

THIS OFFICE WILL NOT PROCESS INCOMPLETE/INACCURATE/OUTDATED APPEAL FORMS
NOTE: Abuse of the grievance process as explained in section LX of OP-090124, will result in restrictions being imposed.

Note,’ AFF owt 1s witha Polis ap Eyilertoany Hemens —

/) : g - ef? pe _ 3
I acknowledge receipt of this response:__ 4 _/ LI¢€ ? Le CU / / gor 7

/ Inmate’s signature and date

P.O. BOX 11400
OKLAHOMA CITY, OK. 73136-0400

EXtIBIT Sb)Y

 

 
{

¢
UMITC) SraAtCS EastceNn Disatict Couer

™ Ny,

STATE DF OMAHOM )
) Ss. 1% Ce 309 -$ne- StS
COUNTY Of Hughes)

_ SWORN Sr@reMeny oF JAMES ELELL HL
T_ James E zell oeing of lawful age duly Suen actording Lo
Ja Ques the follaving statement under ooth to-wit:

(i) The afhiant tales he is housed at He Dans lorrectyaal Facility Ecko
Mixymam on Echo Charlie £L-[0% whee these Unit tam officers were. empbyee
ot [Dc F], Ms Ade Yim Me. Pahl Im MM. Baogs % over Echo Unanie und Ms. PaHerson
wes osighed f icho Char le before. resigned to DOF Low Library,

Echo Charlie Ne Ms Bossy hed recently heen fired for alleged retelatory
achons toward grother gthender , wth Unpfofessw nol conduct toword aulhority
DW Perez dake a Yoon

(2) Sn fhe has colled 3 olenders Bilthes pussy and punts oll Blacks

Since -Dec.90g Yon Ade is aavore of Ym PEAS vnpobetsiores conducr’ and veg

clsrespecthl ty oll blak oferdecs

Offi ank bales that a Request t Was provide % Yin Ade

by olan’ after Ym PRE called Partonio CMs pank, pusy Bth on 7-817
Punt provide RIS to Ms Re, on 141-14 afand futher states that and
Inmate requcht was provide +g Ms. Ade because thal’ Sefuas RTS. hed
Not been rectued lay offender] athent’; on $-9-I4 finnt submdted anuther
inmate requee¥ “im Bde concerns No RIS te response the RS dake.
119-14 + On 8-6-9014 ony cecoweh inmate request prided to Me Ade ®)

—\(—- oO — Fc

of B
on T4l-14 ond §-9-14 Concerning the RTS. 7-12-14 submited) through
Dc-F madiwom for LL Supaviir te employee responsible for stamping

und Submitting +y the sof rember, ond one (eSporbed 0 provide

bak to offender} offiand whom hove never recerwed uny Cespo%e ty the
RTS. dak, 7-19-14 fm Yin Ade (26) Law L hyary Supe Vior Ms. Pakleccon

to this date 8-1-9014,

6) The offiant futher skites that on abr T-l- 9014 DL-F Greevence Cort
Ms. [erry Undenungl rervwd RTS thak was alteched ty Glewonces thal wes
submitted on obt 6-94-14 Labo Charlie, he offark contends he place Steples
Uh both ord opplied over a, tore to one of the submked Grieuances, aftiant
spole with Mailecom Super vor fiom Shy Chore Law Library Cages vdeo footage
Ms. West looked at whar ofrank has oxplaned,

Rtiant further toned on obti 7-29014 a Request to Stoll wos
Submits te Gnevirce Cord. Ms Underwood Concenwy bef destorying offank’
R75 ottached 1 Grieg # 1001-00961 ond (orievoney # (001-0098
and on 7-94-Dol4 inmate request was Svomuted to B.C. becoue uffiant had
rot receaved a tesponce to that RTS. ond on 71-47 B.C. Ms. Underunad respondei
4p inmate quest seating she had pespondeh to RTS pn 17-1941 ord
reraned & copy of the RIS that was answered 4 Low Library Ms. Pahtenon
So She would forward +, offiant, on August 9019 offiank received the RTS
responded t, by Me, Undervaod on 7-19-19 From the La Library Supervor Ms.
Potteron for the first time on & - 2014
(4) the offcane forthe States the Medium Yard Low bs bray Qapvior Ms. faltecson
sent @ untrained Lad Ue down te tho on §-5-30i4 coy alban was
pulled to the cage by Unit office Roberty ploce Echo Uhaile Cage Low Lebrayy
att and asted the a Ustk. to diet abfranf wcvording fy Hk 1008.5
amu) he Stated thef he was dhrecked not to assisf in answering Legal

2oF §
gueshang by Low Labvawy Supervioy Ms. Pakterson becouse he i not traned) per
policy Ruan stated Yo Loud Uevk his cteess t tant 1s shill being denwd)
Afand further Conterds thay Deputy Warden Perez. was present ba Echo Wir

obt, Aug SM affiant then advyed Depuly Peer what the presently piowded

Lo) Library Uk had stated he could rot ogist in any Legd question

por L.LS My Pattison becous, fe ic not tare. Afbiant further states on 85-14

Low Library Supervive Ms Paldivson come to fho Chaclig £L-lohn adused Geant

to oh ready for Lov Library which she had another? Los Library lek
preseak whom weaw unweek uw Legal question then Law Library Sapewor

My Pateon and Lew Librery LeHeck Echo Mayu without nf LcwLibrary
Supervision and Gr a tram Ceck +0 assist offends] Hanks in samme Situation
here af Dans Correckonol Facility hosing ffedas of DHehoma Department of
Covtection which offiany furter skates his cantess allempty thiough
the qluvanie process ty Comvecr Gentval (gun) Daud Cincotta. whom 1s
DOC representing Gltorney Gene Counsel .

(5) The af bane Slate £ that on Pagust b, D014 while in Law Lbvary Cage on
fhe (Mc. Dyrman Chef af Unk Marager was addyexed boup Hw Low Librony
Super vin Not delieeying 0.0.0.0 ofender Rogues & sblt per folicy Aus tharmole,
at all or in & timely fachivn since obfeap hes filed GiievoresS per poly
as chant would drier to 4% of off, dourt concerning Yn bde RIS. and
#3 of abfidavd concerns 6.6. Ms Underond RTS. Gnd pattern hy DeF to
hendarunee. of offenders acess t tout, Ltest to grievarce Mocadudes
Ovhastion furthermere petaliaton for Filiag of Gnievanees
6) The offimat Stabs he was placed in 4 Coy on Echo Chado for

Low Libvary by hinselP August 5, 2014 August b, 924 ard Pengust 7, 2014 witha}

Full access to Luo by Library GS DF pmechun yard per policy beceuyge Scho Unt

Yeam members ty gether with Law Libary Superior Ms Paltiom sek woys to
prevent” offenders 4 Exhmusl all gtieveree 1ue obhank why placel in

30f8
Lawlibary Cage hy himself, while medium Yad olleckus LN OLE
ft tana Lows Uk fo assist tum per prey aS well as other Clerks and
other offenders in Louw Library to usnst cach other neceisar/ cfhrany Qucther
Stakes on Pargusy.5, 904 he hed « legal question the Unit ofkcer W Roberts

Could pot anier hecougy unfyaned in Lew br) ard unlianed 4 Supervor Low

Livan, on August 6, 94 Yo York placed affaink in Lewd Library Cage untvoned

in Low Cor) Ord Unkteancd 4 Supeiior Law Libvary on Scho Maximum Unt

Ech, Charlie ty Law Clark ras been ovelabdle on Echo chatlig since oflerder |

obfiont hus pred Reteliakin by Law Cede because athade Lled gnome

requesting t Combiner Corer Cure! Dard Lircetta in OF 9lg-24 case Fiom

ALEALEA Lomty, DUAKoMA DERAm Mert ot CopbcAon[JLLE); since, THF 2014

Echo Lov Unk hes been remasd preventing ofhendas acres bo Lew Libery avd

retaliation on oherdays ulom Complaint, Afhank farther Contents ond agert
thak on Pususl 6, 94 uid reflec to Se Plt continued petaliton by

diser imal? ,

(1) The alhank would state Sh fy, ploced offerdar mn Cage on Echo Charlo
bor Low beary August 7, Wl when wed were id the Lad Uk foe Low L bay
he Skaked Youre heat tho db Not heye one like medium yack ard abhonk
thn staked is offender bdloms hering pul| for La Libracy [Ye you dd on
Friday 2, 204 So we wuld af less oscisk coch ofter To fay skated fo
Me Pattivon’ sau vee) You to apart ooly dy one al a time in Louw) Lsbiary

offal tru dled Yoey obml babs legal he stated T conk help yo
on that, just dong what L fd, then offhant ast Goby 1 pave «

Legal qyesion he sud Tam not froned L only knw hoy % dura

the Computer vn they need to get you guys & Low Clerk don bore 4

assist you guy, attianl then Stated yos TL brad OP-D30US is Clear

ty me the Law Lbwny hore i in Yilabun of offenders " ULL2E, Lo courts,

Aran Further slaty tray Poses 6 904 be wos ened Ory vttesy to LL

by To Foy per Low Libary Suparior Ms, Pot tican

Y of B
G) ang Ortanl’ further stutes he has heen denizel aceLeS ty Lys Library
since AfLir Pugust. §, 2014 Offiant turer states on August obF 5 exact 6 Sut4
Gm Phatt disermnated against offrank and big cellmate when he deaded not
fo cuff loth white offenders in Echo Charli £6-987 on Paguckb, 20 when a ked
for help by % York at abl. 4:53pm she Stated to Melt she only had one cuff

Con Folk said L dont hove u Cult get He aceon Brow Mic % York cad
he lousy “ma Plott at that time got olf the phone walked wth Me % York
upstairs £0 26 99] 7o Tork opened the food porr did not ude offender inside
nor did 9m Plot he skated bo offender ingide step back sit on Your bunk,
at abr. 5:% th York asled Ym Phalt to help put otterder kzzll up in Low
Lbrany Cases Mo. York ited donk have but one cof Ababa | offrant
contend ¢ thar Gm fholf Spt up dium his char wallded over to btho Chavky
unw pod door Lefr the pod returning with cut im Mall tren came ty OL
| aud Library Cage Were atti ant had betn ty cof him L then led Ga
Plait why dd you not Cult tne whte guy in SL 9%) with two cults buf
when asked to pub me up You Op cet +o culk Luky puserimin ctor Gm
PAR stud £ yon hove a pob\yer Ot “t on poper, On Rugusk 2, 204 te
ofbiank write inmaty reaueed to Chik Broun odbirg bm bo rene ond forward the
inmate (eguesy attiched + Chm ff ofE addiessing the discrimination in t retaliatory
Wty ty ine aed ry collenade Me. Pezrun bhi, in PAE and 0 Yor cuffed only one
Murder in 1-097 thon shurtly after Ymlfedl werk out of his way Ch bth
block offenders in 42-100; when asked by Jo York on Echo Charlie Unt i
Front of is offite before she took the dinner tray vp stairs. at abt. 5:30pm.
on flugust. b, 2014
(4) Ath ant further contends that Friday 1, Ruguet 9919 Cnet Brown ond
AW. ben, méde rounds on tthe Max Une wae ofhanks cellmate abscess
Mp Coenkey bout Gm Pafe unpmfesswael cnduer disregaid of Ym Pde or

AW Gen, cancer ny trance paler , bra olf ant would assert fue thor
dnab he uddress me. Gontry nert on Lim PlofF unprofessional pad disrespect

Gof $
to ofenders ond Foc that Ade Ym of chp iz well pware of this
im PhofE call olfendery on his Case oad directly wdlued on Wis unt
afant aduse AW. Gentry oF copys of RTS Submdted t Ym Rb abu
“La PEE oq 7-12-19 unanswered of revewed by ‘ln Ade a pattern by
Stull, Me Gerlry shaded bw. Perez showed hun oct day ond Lollouadl «te
Law Library Suped vier for Stormy offsint remider AW Geedry Has 3 the some
problem L hed with GL. Mc Underovwd and Low Library Superior returning Hye
Offenders RIS to exhemet ond pllusat stated that why T frwarded Hose
cones & AW. Perez on Arguce, +. 7, 9014.
(10) Affank address Ym Poff calling offender bitvhes ond punks pussy of “nq
oftected? me menttllly bad Lintinall y mnoling tags unoual lable becouse UImffte
hes done ths t 3 duc offenbers blu ond 2 tines te one pf Hyse 2 thet
was reported both tines , Me. Gentry Sob 1 only heard Frum 9 offender 5 Vou ard
@B Ellis but cfhunt cellmate tld bir os well, and ofbionk further advise
Me. Gentry, of the diserimeaction retil ator y wey by Um PEA thal Continue
Since abtdunk hes filed grevarce vn dered cecess courts on Yho Mox ond
and his persona | house cleaner | Sug Lad Uerk; on Augusk. b, 904 Im Phalf
Wert tr Sieh, Chocke 999 with G% Yorke whom hed ack YmP PAF tp put
otheedler vp albrant was in Icho Chorle Ce o little iin Front of cosy roasger
PEEEs olfiie Jo Yorle std Vwelp me puk th offavler vp 1 only we one tlt
WA PAG cad L dont hove ony cute get Q Nhassan to help you Brave thier
fo tok stoked shu busy pil pass Ym Prot F got wp Werk wp Yuse ohvirs “Ge
York opentdl food pork hoth ier fol oteedur in call Ut te bald up ne
outs wer, applied this heppened obt 415, 4:20 Pugucl’ b, 9014 Dah Urelis, and obk:
bw am “York did the same Hung with pfterdec Er in Goh Vhadic Lad
Librecy Cage she othed “mttalh f help put offarbur up staking she still vn
have dhe hand cuff Cm PLE Lun pul 4 oh wont ant wot cult s and whi]

le rerwned 1 the altian sad 1 nptue you did ror cul “obfenders’ on £C-991
hur you made if 4 por ty Op yer 4 cf to calf me and My Cully
6 fF
afignt aed iz that discriminabion? in Ho cad if you have u pioblen put
i On poper offiuak sad its on video yous didnt wohl both white Gucgs buf

a» werk out Your way to ct both black Gus, Alkane advise A.W. Gzalvy Copies of
inmate request mauled ry thief Broun by mairyow on Pvgur.7 DG Osking him 4
review) aad forward Y Ym PAF for his tesponse Chief Brasn had already lee unit
olkank Could nok addicss bine,

(i) Ab ant’ further contends I Submited Inmadz request to Df popula tion Ms,
Gulason pequesting the name of He DDO-L conbract monitor that signed oblants
misconduct iscued May. $, 901f cecerved here thal dau ation wold ussert Ms.
Guibson did at respond So affiant Submitted 0:0.0.C second part RTS bak to
populahon becowse at private prisons 0.D.0.c\ conticer mondac rush Sign off on oll
midconducls of proved on flusust, 7, 2014 \amate cequet tetwned dered;
Anant Nas Filed) qnevare on Im Pha for cefusl t olloy renee of Jocher “lm
Ade hes been addrecs grinance was yronted of Rewewsing Auttrty love) O¢-F and
yn 3-29-11 Clan Prof oF Min Ade did not fll dir eckiyn atttank ave parler
time especthully becouse of “In Rak: unprofecional disrespecthl mouth offvnt
wrote Yim Ade again und ghter bw respang, around obt July. 93,2019 another
Gfietance fe-submittcd anvter pattern of DCF unprofescunal disrespect ty offenders
(igh, to due process Contitel’ monitor signed off oq May.3 904 misconduch on S1if)9
and aktiant requested thal name on ugust 2, 014 From Ms. (ar bspq and en
June . 92, doi} Keon the asignad population oleae Mo, Ren Yandel no response ,
alhant 4 Gusacting a (Spon. t RIS submeted to popdation Pus ust, 6, g014 , on
husush™s 901g Mo. Dorman responded to the RI gddeessed +o appropriate
Staff Memben popvlatin Ms. bh son, Mo Dorman continue +, respond fo RF
pot cddressed headering offendars from eXxhaushon of iSsues on the
oppro prake stall member as Slaked tn OP- D4D19Y , aff, ant Cythan States
Chief Broun pas done the same thing on Im Phetf inmae request of

retalatovy actions of dastrumnation Ogfnst plaintiff Continues on
$-14-14 by Brodin not Fm Pht.

 

7of &
on pugust, (3, Pol4 oiank ask Go Giles tp proude forms From the
toble, on tcho Charlie Giles come to FC-lo2 Video fookages he sad whats
this Bitch chet” hank stated wha you ween L hove placed my request in
coor like all offer ashe, 4 been thee all day % Giles cauk you
are not getia no forms 2:58pm, Afkiant presse the hottuny in cell ty get
an Sof Atcer % Giles asigned be unt Using the word Bich is the
CaM manne “on Pha abldressesYp Giles werk in Im PEAG office peluned
$y afhans cell and said 1 was net gelling ongthing.. Aromd abt 3°55 0m
Aw. Perez und Chef of Unb Managers Ms. Dorman Came ts Echp on Sihe
Chae uffiank ported ot ty Ms Dorman thal’ p__Giles Giles had usec
the Word Buch directing tosavd eaffian} ut 9: S$ pm when asked was he
ever going bo get the requested) fim oshed f him he Skte® because
affiank was bitch he was. ong to Gwe me the parm required to eKhaus}
OP 40144 poly, However, ofan would Sledz. Heat at 3:5lpm an
offerder upskoirs yelled uk % % geh him form and Tp Giles went
ty the table qreb the foreas took then upstairs looking at £C-l0
as he done thir discrimmating on 26-10% the Yo has not gove
+e foims requested nef of Unit Manager Stakd she would speak
to he % for his isrespecd and unflolessuncl Condef towavd
offerder Mo. Dorman Cnchad her rourds never oddvesed tis %
Worleng the Unt on Soha Choke walking out the door To

Giles Was Stttivg af Wy desk othvank wetiheds Frome Ws

 

 

 

 

 

cell dow 2442 ~ — Ish aon C4 tH
Subscribed and worn ty before Me tris [alts of J L4G
Notery Publiy KI anw £ Last gE Mit,
a \S We. Mn,
My Commision expwes OG? fLé Lz 2 ss ss Kotha %
Ff yrooor08:
= \ EXP. 07/16/23 ; <i
zo i$
“a Pu “Os
“nS OF “ones

Ny
Hw
TN THE UNITED STATES DISTRICT Coukr, FoR
THE _Enaten Dis TRcr of OFLAHoM A

STATE OF OKLAHOMA )

| ) $6. W-3ea,
COUNTY OF _Mughes _ )

SWORN STATEMENT oF JAMES EZELL 2373 10

T, James kell heing of latul age duly sworn

cord to low gues the folluying statement unde oath
to-wit!

(\) The att rant states he Is haused at the Davis Correchona | fusslily
ocho Max on Zhe Charle 2C-102 ond was Siting wn My cal\ desk
when J heard Om PhofF voice yellin Yourd a ayink , pussy ard &
L y PUNK | pussy
bitch | immediately Jump from py seat und wert to my door
wird) gnd that 1S when T Seen elm PhofF standing in front of
4L-Dr4 donk and I seer Ratono Ellis at bes door yn the windad
on July $, 9014
(2) The cHvsnt further tates that Cn Phoff Was done this to 2 more
offenders on Zhe Chache oll lack inwhich He offiant contends
hat in Leburary avoond at 31 Bold Sm PAL coll ofbant cll mole

Randy Hall on Bitch when | stay in Echo Charli 26-10] olong with
other unprofessoncl disrespecttal words

G) The ofbnt und Randy Hall ad the Umit OFfver Boyd get the
Ink Manage Ade to reartt 4mPhoth calling dlerdar Randy Hell

bitch thts haprened before July 8, 9014 Wen offion seon UmP hoff

in Front of 20-907 Antonio Ells || Yelling punk, pussy and Ritch
and dont send me a request obout it either EXHtery C
[FA pages

 
(4) ARidowt provides further from offiant that on July il, 2014

L provide Im PFE 9 offender request per policy on July 12, 2014 on
Scho Max £0 Ym Phaf came out his office between hrs V50am—-

ID: 30 yelling +p To Ms. Piece You ted| Ezel| do pot send (me GO request
again ond You Owe him this back then “Im Paff ple iF on the desk;
Cuther the affiant assert that 1 ask ‘Io Me. Pivece at door side
abt i.noon 1s IM PRP my case manage che stated yes then
asbed why are you doing his Jdb che sbaled because were short
handed tiant then state! could 1 Get the request he tyld Vou
fy qivé Me back on thal Wp desl she wert ty the Sp desk on
the Unit lavlain throgh papers , went un Ym tatty office Shorty
after both Ym Poff and Tp Prece left Echo Charlie when Ms. Pyrece
returned 1 ested Wer fr thot request tiggcun she then sated its

ADNe,

Gi Affiant further contends that on July 4 aol4 % Mo Prece placed)

mé in Law L brary cuges on Echo Charlie fiom Ll - (07, obt $33 om placed

me in LL. Cog (fusing to give mea char Gt $49 Lag Library Supervior
returned with a lormputer offunt asked Vo Patterson for « the in LL

che refed and state ot Unt fiver I fwece, aliant secon To Yanve siltios
at dest. abt 4odam L asbed for a chav he stated ash you Und Ofteer
Shorhly olf “hp Bullook walling in § cho Cher lie abt AD am ai eine ackes
ond he refused all on DCF videw footoges end of abidowt -
offiants /s/ 1) top

 

Subscribed and swoen to before me this 13 of Arcus, 9014
N fury Public BL SswWSty ra nd

1 . = AMET py

My C e6_SX- \8- 2638 orien,
Y Commission expir S SOG,
ei priors %
S en SEXP. 04/15/23) a 5
rug SF

vee <
“my, OF OK
ay, a
Hm

oF 2 pages
U\

GRIEVANCE RETURNED UNANSWERED

DATE:

TO:

FROM:

_ Received:

or Li Vy pape c yet Et
| Inmate signature

13-14

Date

August 7, 2019
Ezell, James, #237370 x 4 | d. [
James Yates, Warden — oe

Received: August 06, 2019

RE:

Return of Grievance # 2019- sls -00299-G

 

YOUR

x]

OOOdd

O

O

GRIEVANCE IS BEING RETURNED UNANSWERED BECAUSE OF THE FOLLOIWNG:
You have not filed your grievance within the specified time frame. (CANNOT RESUBMIT)
[x] The "Request to Staff" must be submitted within seven (7) days of the incident.

L_|The inmate/offender grievance must be submitted by the inmate/offender 15 days from the
date of the receipt of the response to the "Request to Staff."

An ANSWERED Redauest to Staff form addressed to the correct staff member must be attached.
The Request to Staff issue is not consistent with the issue requested on the Grievance.

Inmate Request forms are not utilized in the Grievance Process.

You have not completed the Grievance form correctly, in its entirety, or on the correct form.

Grievances submitted must be legibly written or typed, in blue or black ink. No pencil,
highlighter, or other color of ink is allowed. No drawing, decorating, doodling, or making
comments, in the margins of the pages is permitted.

The Grievance and Request to staff must be specific as to the Complaint, Dates, Places,
Personnel Involved and How the Inmate was Affected.

Classification Movement requests to transfer to another facility, are not grievable to DOC.

If there has not been response to your Request to Staff in 30 days, but no later than 60 days, of
submission, the inmate may file a grievance to the reviewing authority with a copy of the "Request
to Staff" attached to the grievance form. (Ask the law library supervisor for a copy of the RTS.)
The grievance form may only be filed about the lack of response to the "Request to Staff."
Only ONE ISSUE OR INCIDENT is allowed per Grievance and Request to Staff.

You are on Grievance Restriction, proper documentation was not included.

It has been determined that the grievance is not of an Emergency or Sensitive nature. The grievance
is being returned and you must comply with the standard grievance process.

a

als

js
DB
W>

Page 2 of 2

 

O

O

OOO OOO 0 Oo

Section-09 Programs Page: 4 OP-090124 Effective Date: 04/11/2019

B. Non-grievable Issues

1. Misconduct reports received through the agency disciplinary procedures may not be appealed through the
grievance process. Misconduct reports may only be appealed through the disciplinary appeal process as
referenced in OP-060125 entitled “Inmate/Offender Disciplinary Procedures.”

2. Grievances shall not be submitted:

(7 (a) about matters that are in the course of litigation;

("} (b) about matters that include requests for disciplinary action against staff;
(1 (c) requesting monetary compensation; or

(-] (d) For property issues at privately contracted facilities. These are to be resolved by the
privately contracted facility and are not grievable or appealable to ARA.

Property issues may be addressed by utilizing the requirements of CCA Policy 14-6: Inmate Resident
Property (Property Claim 14-6D and Appeal 14-6E).

Section-09 Programs Page: 18 OP-090124 Effective Date: 04/11/2019

A. Determining Abuse of the Grievance Process

1. The appropriate reviewing authority may determine there is abuse or misuse of the grievance
process and may restrict the inmate’s/offender’s ability to submit a grievance. Types of abuse, include,
but are not limited to: (PREA 115.52(g))

a. Grievances intended to harass another,

b. The continual and repeated submitting of frivolous grievances (frivolous grievances are those with no
basis in fact or law);

c. The repeated submitting of grievances or “Requests to Staff’ about an issue previously addressed by
Staff in their written response;

d. Grievances about de minimis (small, trifling, no available remedy) issues;

e. Repetitive grievances by multiple inmates/offenders about the same issue;

f. An inmate/offender writing letters instead of utilizing the grievance process and failing to bring
complaints by formal grievance;

g. Continued procedural defects, such as submitting additional pages, after having been previously
warmed.

Because of continued abuse of the grievance process this serves as an official warning.

You will be afforded the opportunity to properly re-submit a grievance form within 10 days of receipt
of this notice WITH THE NOTED CORRECTIONS COMPLETED. The grievance form must be proper,
complete, and submitted to the proper reviewing authority. The failure of such waives/forfeits the right
to proceed in the grievance process.

Due to your continued failure to submit a properly filed grievance, you are now OUT OF TIME.

Other: You stated on your grievance_ . that on June 16, 2019 you addressed Case Manager
Pfaff in his office about your FAF packet. The RTS submitted to Ci Pfaff was not submitted
until 6/28/19. Out of time frame from date of incident, 12 days, cannot resubmit grievance.

ExuiBir & 4) %
43

AC. UNGEFOSO

 

   

L - 00 . :
crievance no. OO Ff-1001- 002 9F- 6 Fue 06 209
Grievance code:
Zhe GRIEVANCE
Response due; 4 bi 9 |

 

 

 

DO NOT WRITE ABOVE THIS LINE

 

 

 

 

Date $<5-90197 Facility or Unit De E/Mnx
Name |, nas Ezelf Facility Housing Unit fcho

(Print) . .
DOC Number 2372,70 Date "Request to Staff’ response received: S-/-/7

Have you previously submitted a grievance on this same issue?_/V?___ If yes, what date_ ——— facility
>= __, glievance#__———._. You must submit this completed original within 16 days of the receipt of the
responses to the “Requestto Staff. T The "Request to Staff’ must have been submitted within 7 days of the incident.
Do not include/attach anything to this grievance except the "Request to Staff" including the response. You may
a uate from or make reference to statutes, operations, field, or administrative memoranda, department publications
(time sheets, Inventory forms, assessments, etc.). You will be permitted only one opportunity to correct any
error(s} made In submitting your grievance.

 

1., The nature of your complaint. This statement must be specific as to the complaint, dates, places,
, perso stinva ved, , and how Moy. 4, 30m t Issue tn Incident bed ye Use pane Moly
is page only, If necessary. " MN tranghed cr pn ‘
ye retommend L reteive Wer nide, MA, ON Mary. 1) S019. Twas ip, fon n Sel
yy

oFendeys Cah subeut tr:

3014 1s Iyetr ¢ pleat ean per Pole g could “sibel, BAF rancher
tA Gee a cokedt rélomrncnthe n 2 vrata awe ,
ndbehucly wdulvply and | A 2 a erolnlons AY Wong mp remes Fark a a foe Ao

2. Informal action taken (including dates) to econ ne Freel as wellas the names oe those employees -

fon”
—_

ah June Sidr Me Le msnnaty Plot CAP ti m Ws ofhin abr’ mt mi y FAF parked
bn June 95, 014 TR seat ty Sim Peelt no response cb Aug. !,.20% Gutovbed

une 4 RTS. Sebertted’ fy. GFP regponge eco
vn p Jone 8 T.2, suomted £ Ms hde P

on Jung-FL 9017 LR, Submubled 2 me. Dorman on Phe

3. The action you believe the reviewing ow oft may lawfully take.

Chon Phabe tg retehating because attend hes Fled ertvenetg find Me ee

7 eee with \yZev chea’ ex peccall

b Vob Th ond
sects sate Ba eb oe end pte het hove _ been diet fo dy Wis im,

 

ordvarke ig sant o (warden/facili egal directo terete services administrator):
Title

 

Name
“sera fps gto EE B-5-14
Signatug# of Grievan Date Sent to Reviewing Authority

DOC 0801244 (R 4/19)

1. Originat to file
2. Copy to Inmate/offender

EunBir 64) 3
| pirtertion
all ofPucder spouted the san per paleey vp Depa pageT) D-H) eave! P
Me. Ezeil was +ranghir 4 DEF For Ie, 39014 wiscondued

 

RES a
a
am
=a
BBS co
3
GS a)

 

Ekiigiz 4) Cour. 3
AM

fn 4 Must Be Submitted— Through the Law-Library or Besignesr rw =D

Inmate/Offender Grievance Process
REQUEST TO STAFF JUL O61 2019

To: Ga Ao r¢ Ho FACILITYUNIT: J.C.F pate: G- 95-17
oS ¥ ..
(NAME AND TITLE OF STAFF MEMBER)

| have Fave not___ already submitted a “Request to Staff" or grievance on this same issue.

If yes, what date: Af b 6-96-44 facility: DCF grievance #; __—_____-
l affirm that|do___ da not_ e-fiave a grievance pending on this issue.

[affirm thatIdo__ donot (_tave a lawsuit of any type pending that relates in any way to this issue.

If a lawsuit is pending, indicate case number and court:
This request does i does not relate toa pending misconduct report. Ifit does, this

request may.only be answered by the disciplinary coordinator assigned to the misconduct.

 

 

 

 

 

SUBJECT: State completely, but briefly, the problem on which: you desire assistance. This statement
must be specific as to the complaint, dates, places, personnel involved, and how you were affected. One

issue or incident per“ paugst to Staff.’ Your failure to specifically state your p: er may result in this
being returned unans ,

My Que chon | 1s Inet Vhe UCC. can recommend |

“remain Mar on
Asicar bul oa.

fe ecseved cc
Chass wiscanduct cra 2 AS! Kuk brander packel vel jouw by 2

(USE OTHER SIDE IF MORE SPACE IS NEEDED. DO NOT ATTACH ADDITIONAL PAGES.)
ACTION REQUESTED: State exactly | how you believe your request may be handled; thatis, what exactly

should be done a ue varshe, -packek shovid he Car cached to reflec &

Cétonmendatyn foc lower Secucky for chear Canduck God The ond
foc Seok’ of Sill diswarced Cn Shree’ Court 4-264 ribo lfa. Co

Wwisconducl chy Nae; Ye Brn MAK
NAME: Jammec Eze DOC NUMBER: J31%% [ih

(PRINT) Ree
SIGNATURE: Qeere fp te WORK ASSIGNEE

 
    
   

 

 

 

 
  
   

 

DISPOSITION

        

2PeCMm. ye S

g ZASSS DP

sir MEMBER ' DATE
Se Sate Commis weas a/se SYasie ae” y ee Assal?eo Co officer | a” Wh.

“Kees aw print A476 on LEAL SO o- ABLE Assault ov S
Date response sent to inmate/offender: HOC t a ad

: Original to file
2. Copy to inmate/offender DOS 090124D (R 4/19)

SAW Bertive vat) SB, OF VCC Pecoatming’s you be

OLERALHHG ev Wo tena n AIA Ae PFL Secem ty oo / ALL. your

eve re ~O7, Seange rs Are ego EO’ ar ete veny SALT, uAe.che Up
Gf

ss 2s hs pete: 4a rec Ld {4.2--—,
oe. Me ae ofuee “ Extiey & i uf

 

VERCE AVR Secon, yy

(ION Can

 
60

 

DAVIS CORRECTIONAL FACILITY
Inmate Accounting Transaction Receipt

 

 

Today's Date: 09/11/2019 12:52:11PM

 

 

 

 

EZELL, JAMES RICKEY E/EC/102/B
Agency # 237370 Perm # 1155321
Transaction Date: 09/11/2019 09:07 Deposit From/Withdrawal To: DCF 19-299 ARA 8/21/19
Transaction Type: CR- GRIEVANCE FEES/FINES Document Locator Number:
Amount: $ 2.00 Case/Order Number:
Check Number: Memo:
Receipt Number: 14577002 Batch Verifying Officer: ACCOUNTING STAFF
Adding Officer: ACCOUNTING STAFF Batch Number:
Card #: Address: ,
Beginning Balance: $ 0.00
Ending Balance: $ 0.00

 

 

 

 

Cost Recovery Collected: To Cost Recovery:
$2.00 CR - GRIEVANCE FEES/FINES

 

 

 

 

 

 

 

 

STATE OF UELKHOMY, )

County oF Hughes } ; -

Sworn AEF IMAUT OF James t2eu
L, __ James Eze being of lauhul age duly sworn acerdiagly *o
law gives he Fallowing Slate ment Under oakh by -wit «

[.) AFFunk Fuvther states that 00949 14 the other grieuane returnet
oy (a.C. Underwend on Flug.l3, dolg No restriction of girevanee process WAS over
oppled to uny giivang by DCF on August. 13, 2014 of August 7, 2014 prepagad
by Warden Yates: and

2.) The athant states on Aug.l3, 9014 he oppealed both v094l and 00724 +» ARA
bécauy ofiqal no grieuanee rediction lad been makes , Nd Grin, redyution had
heen provided to ofkender on Avg,13 ve Puy, lf hy 6.0. at DF Ms. Underwood , DP O30itG
and DP-09DI94 16 as vne the appeal submedted to ARA pn August M14 has not
len recweied by D.C.F per D.0-¢ poliey aliont states the defects yes RA and
Deh Was not been corrected,  [6/ crny 09 Lee

S ubser.ned and Suvin to His of SEPTEMBER ad 4 (Fares

se 11003473

| : P. 04/15/23] «
Nylacy Publo NaS S SA RH Wl eciuis A=1S+ 30335 ransis

“tm, OF OF

  
 
  

 

“i

 

Inmate Accounting Transaction Receipt

 

ExttiBiT ka) 5

 
al

 

SCOTT CROW J.KEVIN STITT
INTERIM DIRECTOR GOVERNOR
STATE OF OKLAHOMA
OKLAHOMA DEPARTMENT OF CORRECTIONS
ADMINISTRATIVE REVIEW AUTHORITY
DCF 19-299
Date: AUGUST 30, 2019
To: EZELL, JAMES #237370
Location: DCF
From: Mark Knutson, Director's Designee Meat Kevetgots

Your prievance/correspondence was filed improperly for the following reason(s):

 

No reviewing authority response to the grievance,

 

No informal action, Request to Staff response included.

 

Out of time from date of alleged incident until filing Request to Staff.

 

Out of time from date of response to Request to Staff until filing the gricvance with the reviewing authority.

 

Received out of time from date of the reviewing authority's response,

 

You cannot appeal a non-response. See OP-090124 section V.B.1.b.(8) (Request to Staff) or VI-C.4. (grievance).

 

Inmate on grievance restriction and/or proper documentation nat included. Sce OP-090124, section X.B.2.a,

 

Must be legibly written in blue or black ink. No pencil or other color of ink is allowed. No doodling or writing in margins.

 

Altachments to the grievance/appeal (no additional pages allowed except affidavit if required).

 

Not an issue grieveble to Oklahoma Department of Corrections (Private prisan property, misconduct, litigation pending, not
within/under the autharity/control of the Department of Corrections)

 

More than one issuc or the complaint and relicf requested are not consistent on the Request to Staff and grievance.

 

Not of a sensitive/emergency nature. You must follow the standard grievance process including giving the reviewing authority
an opportunity to respond.

 

Requests for disciplinary action against staff or monetary compensation will not be addressed in the grievance process.

 

Appeal form not signed/dated.

 

The ruling of the Administrative Review Authority or Director's Designee is final.

 

Facilily grievance number not listed on the appeal form,

 

Additional issues submitted in the grievance appeal and not presented in the initial gricvance to the reviewing authority for
response Will not be addressed by this office.

 

18.

You have failed to follow previous instructions from the reviewing authority or ARA for filing this grievance/appeal and/or
properly resubmit, YOU ARE NOW OUT OF TIME.

 

19,

You did not provide the date that you received the reviewing authority’s response on the appeal form.

 

20.

This pricvance is unanswerable as there are no time frames specified for the alleged action(s) to have occurred

 

21,

You failed to identify your grounds for an appeal by checking one, or both boxes on the appeal form.

 

22.

Your appeal must be written on the Misconduct/Grievance Appeal form (DO.C060125 Veffective 4/19).

 

You will be afforded ONE FINAL opportunity to properly resubmit your corrected grievance appeal which must be received
in ARA within ten (10) days of receipt of this form. DO NOT RETURN THIS FORM WITH YOUR CORRECTED
APPEAL.

 

x 124,

 

 

Other: NO AFFIDAVIT AS REQUIRED. GRIEVANCE RESTRICTION EFFECTIVE 8/7/19.

 

 

THIS OFFICE WILL NOT PROCESS INCOMPLETEANACCURATE/OUTDATED APPEAL FORMS
NOTE: Abuse of the grievance process as explained in section LX of OP-090124, will result in restrictions being imposed.

Note Ms. Hoyer denied fokary $9014 , 8-91-44 of C7017 sec. 8.2.9

Loot Pha
Lacknowledge receipt of this response:_~' Ani Ls Lyell 4 “pe “AG ©

Inmate’s signature and date

P.O. BOX 11400
OKLAHOMA CITY, OK. 73136-0400

Exuigir Gale

 
‘Misconduct/Grievance Appeal To Administrative Review Authority

Inmate Name: JONAS es DOC Number: 937319

Facility Where Offense/Grievance Occurred: Offense Code: 2
Soho Ic

Date of misconduct violation:.-

 

0 Facility Misconduct Appeal Number i Facility Grievance Appeal Number
10D/- 00, -@

 

| received the response of the reviewing authority at the facility on: SAGA

Fil) cut this form in blue or black ink. Writing must be legible. | wish to appeal the reviewing authority's response to the
misconduct/griavance on the following ground(s) only. DO NOT ATTACH ANY OTHER PAGES. (Use ONLY the back side of this
. page, if necessary). Your appeal will be retumed to you unanswered if any other pages are-submitted.

ry Newly discovered/available evidence not considered by the ‘aviewing authority, relevant to the issue, necessary for
: a proper decision, and why the evidence was not previously available which If considered may alter the decision
(you must clearly state the newly discovered/available evidence); or .

Wy Probable error committed by the reviewing authority in the decision such as would be grounds for reversal (you

must clearly state the error committed by the reviewing authority, Including citing the part of procedures or statutes
not followed by the reviewing authority).

Response:

 

 

 

 

 

 

 

{ understand that in accordance with OP-060125/OP-090124, | will be charged $2 to appeal a misconduct/grievance to the
Administrative Review Authority or Chief Medical Officer, and that this form is also a request for disbursement of funds from my
trust fund draw account. If {do not have encugh funds to cover this cost, the amount will be collected as soon as funds become

 

 

available. Q\ £4 OL CesubmtcdA 9-99-0014 | Aug, a Jol>

Signatufé of Inmate ‘Date
DOC 060125V (R 4/17)

 

 

Extrgsy &b) 4
Newly duscoveredl] ova lable avidin. not Considered PY he (eUleusny aulhonty

On oF bt Jyne Ib, J014 nek Exell pad an allorney call » FO officce
while vin lm Play offie cohol call was [Tine (3 poral: On or aot 6-94-90l4 |
b-25-9014 nat day T.8. b-35- Bo ws jut on Paper per UP-D4IVIFT

Clearly making the RTS cubmcitec’ on 6-36-2014 4, Case Manager
ph 7 ChOS fiom +he autua| inicehent 6-95-9014 date].

De-F e@ffhicwl conhnuce to attempt to Nendered pienders Pxhauso'n offeer on
un signature $-1-14 | dake RT ‘ received|

per DD.0.C OPp- 010174 D4017-Y Arde mus} submi Po.c O3Zolp[ A For na

Yren RIS Doc VAviget “sie? On Jone 13, p0t4| offender Fell brung to Yo
pdt Obbention, vn b- 95-20 ‘hides happened On b-0¢- 904 R.TS was
Submitted Dake on RES. fee Aen Eze could not be Duk of time Frame.
without bras |

 

Probéble excor Lommiktef |
offerder Exell * 73731 dates on ATmCHED REQUEST To STAFF art 48 1S
nmake request b-Fl4 DCF Clon PhofE well within +e frames 6-25-14
us for aS vp- caer Gos the only \<fuw us tHe July . 14, Q0t4 Samp
and the dale 0 code? avtuell retaved ceSponse time A raenet G- 1-14

Gl. tary Unclonod , Warden James Yoder 1 Brain Yandel Ym Ade. Zen Plelf
Zyujm 1%. Doman A.W benkyy continue to Suppor Me deni\ of OROVWIM
offender Eel Spoke Case mansaar Prelf olfiie, on b-13-14 Hen TA,
6-95-14 Tatas Starts b-85-14 peview ng’ auWnariky discegovded

Ane adttccle® 17S. Copy ALD, onde

| wl ; Sworn DEF, daut of James Ezeil
¢ b Vine duly Born a to Jae ey) Ye abe

 

 

L umes Ezet) being °

 

 

ynder oath statement dyewits ler aa
Subseri bed and Suen to behwe mre. this of — jo LI
Notary Public 6) Nay SeQtn wae a) ae \
My Commndsgion A- RS -S.H39 _ (com)

 

% we Pypen xs
WE “ok

Extigr &h) a
SCOTT CROW J, KEVIN STITT

 

INTERLM DIRECTOR GOVERNOR
STATE OF OKLAHOMA
OKLAHOMA DEPARTMENT OF CORRECTIONS
ADMINISTRATIVE REVIEW AUTHORITY
DCF 19-299
Date: OCTOBER 11, 2019
To: EZELL, JAMES #237370
Location: DCF

From: Mark Knutson, Director’s Designee Mark Kiettor

Your grievance/correspondence was filed improperly for the following reason(s):

 

No reviewing authority response to the grievance.

 

No informal action, Request to Staff response included.

 

Out of time from date of alleged incident until filing Request to Staff.

 

Out of time from date of response to Request to Staff until filing the grievance with the reviewing authority.

 

Received out of time from date of the reviewing authority’s response.

 

You cannot appeal a non-response. See OP-090124 section V.B.1.b.(8) (Request to Staff) or VI.C.4, (grievance).

 

Inmate on grievance restriction and/or proper documentation not included. See OP-090124, section X.B.2.a.

 

Must be legibly written in blue or black ink. No pencil or other color of ink is allowed. No doodling or writing in margins.

 

elelalalefS[e[s

Attachments to the grievance/appeal (no additional pages allowed except affidavit if required).

 

an
2

Not an issue grievable to Oklahoma Department of Corrections (Private prison property, misconduct, litigation pending, not
within/under the authority/control of the Department of Corrections)

 

11, More than one issue or the complaint and relief requested are not consistent on the Request to Staff and grievance.

 

12, Not ofa sensitive/emergency nature. You must follow the standard grievance process including giving the reviewing authority
an opportunity to respond.

 

13. Requests for disciplinary action against staff or monetary compensation will not be addressed in the grievance process,

 

14. Appeal form not signed/dated.

 

15. The ruling of the Administrative Review Authority or Director’s Designee is final.

 

16. Facility grievance number not listed on the appeal form.

 

17, Additional issues submitted in the grievance appeal and not presented in the initial grievance to the reviewing authority for
response will not be addressed by this office.

 

18. You have failed to follow previous instructions from the reviewing authority or ARA for filing this grievance/appeal and/or
properly resubmit. YOU ARE NOW OUT OF TIME.

 

19. You did not provide the date that you received the reviewing authority's response on the appeal form.

 

20. This grievance is unanswerable as there are no time frames specified for the alleged action(s) to have occurred

 

21, You failed to identify your grounds for an appeal by checking one, or both boxes on the appeal form.

 

22. Your appeal must be written on the Misconduct/Grievance Appeal form (DOC060125Veffective 4/19).

 

23. You will be afforded ONE FINAL opportunity to properly resubmit your corrected grievance appeal which must be received
in ARA within ten (10) days of receipt of this form, DO NOT RETURN THIS FORM WITH YOUR CORRECTED
APPEAL.

 

24. Other:

 

 

 

 

THIS OFFICE WILL NOT PROCESS INCOMPLETE/INACCURATE/OUTDATED APPEAL FORMS
NOTE: Abusc of the grievance process as explained in section LX * He? will result % 0] ictions being imposed.

Dome “he J (OA4F

Inmate’s a and ie

lacknowledge receipt of this response:__

 

m he 9, BOX 11400

Note! Withoul Pops docimenta OKLAHLMA CITY, OK. 73136-0400

duc pIOOAS violated and) ajualtnurngebet reuee Plank fF ederpactmen

Ms. Hosier dened aliens agan (DA4-i4 (op-040194) = EXHIBIT 6b) 3

 
45

GRIEVANCE RETURNED UNANSWERED

DATE:
TO:
FROM:

 

 

a a ____Received; _ _ _
Fox
(/ \0 Inmate signature
5-13-14
Date

August 7, 2019

Ezell, James, #237370 x 7 / i)
James Yates, Warden 7 —.. : >

Received: August 06, 2019

RE:
YOUR

LO

OOokxa

O

OO

O

Return of Grievance # 2019-1001-00297-G
GRIEVANCE IS BEING RETURNED UNANSWERED BECAUSE OF THE FOLLOIWNG:

You have not filed your grievance within the specified time frame. (CANNOT RESUBMIT)
(_] The "Request to Staff must be submitted within seven (7) days of the incident.

L_}The inmate/offender grievance must be submitted by the inmate/offender 15 days from the
date of the receipt of the response to the "Request to Staff."

An ANSWERED Redauest to Staff form addressed to the correct staff member must be attached.
The Request to Staff issue is not consistent with the issue requested on the Grievance.

Inmate Request forms are not utilized in the Grievance Process.

You have not completed the Grievance form correctly, in its entirety, or on the correct form.

Grievances submitted must be legibly written or typed, in blue or black ink. No pencil,
highlighter, or other color of ink is allowed. No drawing, decorating, doodling, or making
comments, in the margins of the pages is permitted. ¥

The Grievance and Request to staff must be specific as to the Complaint, Dates, Places,
Personnel Involved and How the Inmate was Affected.

Classification Movement requests to transfer to another facility, are not grievable to DOC.

lf there has not been response to your Request to Staff in 30 days, but no later than 60 days, of
submission, the inmate may file a grievance to the reviewing authority with a copy of the "Request
to Staff" attached to the grievance form. (Ask the law library supervisor for a copy of the RTS.)
The grievance form may only be filed about the lack of response to the "Request to Staff."
Only ONE ISSUE OR INCIDENT is allowed per Grievance and Request to Staff.

You are on Grievance Restriction, proper documentation was not included.

It has been determined that the grievance is not of an Emergency or Sensitive nature. The grievance
is being returned and you must comply with the standard grievance process.

Note: Plaamhé abkouhek RIS video would support this date Mé.Underwasd
destory the attache! bts depriving plank of Was Ewsl Amendment Rght
+o peltien frz government,

1

 
Ui

Page 2 of 2

 

oO

O

KOO OO§$O 0 Oo

Section-09 Programs Page: 4 OP-090124 Effective Date: 04/11/2019

B. Non-grievable Issues

1. Misconduct reports received through the agency disciplinary procedures may not be appealed through the
grievance process. Misconduct reports may only be appealed through the disciplinary appeal process as
referenced in OP-060125 entitled “Inmate/Offender Disciplinary Procedures.”

2. Grievances shall not be submitted:

(_] (a) about matters that are in the course of litigation;

(_] (b) about matters that include requests for disciplinary action against staff,
L] (c) requesting monetary compensation; or

J (d) For property issues at privately contracted facilities. These are to be resolved by the
privately contracted facility and are not grievable or appealable to ARA.

Property issues may be addressed by utilizing the requirements of CCA Policy 14-6: Inmate Resident
Property (Property Claim 14-6D and Appeal 14-6E).

Section-09 Programs Page: 18 OP-090124 Effective Date: 04/11/2019

A. Determining Abuse of the Grievance Process

1. The appropriate reviewing authority may determine there is abuse or misuse of the grievance
process and may restrict the inmate’s/offender's ability to submit a grievance. Types of abuse, include,
but are not limited to: (PREA 115.52(g))

a. Grievances intended to harass another,

b, The continual and repeated submitting of frivolous grievances (frivolous grievances are those with no —
basis in fact or law);

c. The repeated submitting of grievances or “Requests to Staff’ about an issue previously addressed by
staff in their written response;

d. Grievances about de minimis (small, trifling, no available remedy) issues;

e. Repetitive grievances by multiple inmates/offenders about the same issue;

f. An inmate/offender writing letters instead of utilizing the grievance process and failing to bring
complaints by formal grievance;

g. Continued procedural defects, such as submitting additional pages, after having been previously
warned.

Because of continued abuse of the grievance process this serves as an official warning.

You will be afforded the opportunity to properly re-submit a grievance form within 10 days of receipt
of this notice WITH THE NOTED CORRECTIONS COMPLETED. The grievance form must be proper,
complete, and submitted to the proper reviewing authority. The failure of such waives/forfeits the right
to proceed in the grievance process.

Due to your continued failure to submit a properly filed grievance, you are now OUT OF TIME.

Other: On the RTS you wanted to be able to exhaust your grievances for the grievances
submitted on 6/24/19 that did not have RTS attached when they were received at the Warden's
office. You did not resubmit those grievances with RTS within the 10 days that you were allowed
to resubmit. Those grievances are now considered out of time frame and moot.

Qn the Grievance you wanted the Reviewing Authority to have grievance boxes on the units and
have the Grievance Coordinator pick up their contents every day. Different issues, do not
match.

 

Exttigiy 14) a
oro. Leer Cy ewer

    
 

  

INMATE/OFFENDER GRIEV.
Grievance no. AO! ~ /00(- CORF]-

Grievance code: _
Response due: Slab LS

DO NOT WRITE ABOVE THIS LINE

m= AUG 06 2019

GRIEVANCE

 

 

 

 

 

 

Date S$5-Lol4 Facility or Unit De F/ 4x
Name Le me Eze Facility Housing Unit che Charlie

(Print) .
DOC Number _A3737o Date “Request to Staff’ response received: _ S-/- 2O/

Have you previously submitted a grievance on this same issue?_A#> lf yes, what date_—————_, facility

<——-_, grievance # . You must submit this completed original within 15 days of the receipt of the
response to the "Request to Staff". The “Request to Staff’ must have been submitted within 7 days of the incident.
Do not include/attach anything to this grievance except the “Request to Staff” including the response. You may
quote from or make reference to statutes, operations, field, or administrative memoranda, department publications
(time sheets, inventory forms, assessments, etc.). You will be permitted only one opportunity to correct any
error(s) made in submitting your grievance. :

 

1. The nature of your complaint. This statement must be specific as to the complaint, dates, places,
personnel involved, and how you were affected. One issue or incident per grievance. Use backside of

edeawlees this page only, if necessary. & June. 34, 2014 from Law Libravy Cages 07 Toho

2 Gl lev anced WAS provi +> 0.C-F Maton supayer Ms. bes fe 1 of fesse GItesanecesS
WAS aftethed BRS by Sbeple_, phe other RUS pas attache fH» grievance and PeenfarceR
With cope Viiderfootage sepports Mp Lpell print oat to (te, blest! we covtle cheket the
attachment 4s 4008, Sad oY Yok Could pemeve the KTS donys ray frst Amendment, —y

2. informal action taken (including dates) to resolve the complaint, as well as the names of those employees
from whom you sought an answer to your grievance.

Pn duly 1 2014 dporside T Stated the p75 wAs GffaehY), You rejected ther
On July 12519 Lo sebmitte ®t RTS te you vbout issue
On July. 35, Aotd Lo subbed Tk. cbout unrecewed O75.
on Aug, |, 2014 LT gAdressek AW. Gentry

3. The action you believe the reviewing authority may lawfully take. . —
offerder did recaye hose RTS from LLS timely, af facder AA atfjech RTS fo

Grievances SUbmiffed 3 the reviewin Aether dy tould place a ber an Unets that only bjevante
C sith. would have te pik these. us as Polity alreaty shale Grievantns Grievance Cord Suppese te
howe Comiel over & Bow on Unds dlumate oll other employeet haadling Grevaaes

Grievance report sent to, (warden/facility head/deputy director//correctional health services administrator):

 

 

ames WOAES laren
Name Title .
Dirnts phe §-5- 20/9
Signatur¢ of Grievarit Date Sent to Reviewing Authority

DOC 090124A (R 4/19)
1. Original to file :
2. Copy to inmate/offender

Rae
EX "YS

EXHIBIT ta) 3
62

Unded State Distmet Coury

For THE
EASTERN Disrrigt oF ObLAtewn

f= CoreCivic
August 7, 2019

/M James Ezell, #237370

CCA Davis Correctional Facility
6888 E. 133% Road
Haldenville, OK 74868" ..

Re: Grievance Restriction
Inmate Ezell,
You are being placed on a 12 month Grievance Restriction due to the following reasons:

a. Grievances intended to harass another;

c. The repeated submitting of grievances or “Requests to Staff” about an issue previously addressed by
staff in their written response;

g. Continued procedural defects, such as submitting additional pages, after having been
previously warned,

OP-090124 entitled Inmate/Offender Grievance Process, Section IX, states in part, “The appropriate
reviewing authority or medical deputy director may determine there is abuse or misuse of the grievance

process, and may restrict the offender's capacity to submit a grievance. The abuse may be, but is not
limited to:

a. Grievances intended to harass another;

b. The continual and repeated submitting of frivolous grievances (frivolous grievances are those with no
basis in fact or law);

c. The repeated submitting of grievances or “Requests to Staff’ about an issue previously
addressed by staff in their written response;

d. Grievances about de minimis (small, trifling, no available remedy) issues;

e. Repetitive grievances by multiple offenders about the same issue;

f. An offender writing letters instead of utilizing the grievance process and failing to bring complaints by
formai grievance; and ,

gq. Continued procedural defects, such as submitting additional pages, after having been previously
warned.

You were last warned about Grievance Restriction at DCF on 07/01/2019. Since you refused to follow the
inmate/offender grievance process, | am placing you on grievance restriction from August 07, 2019
through August 6, 2020. You are required to follow steps outlined in Section IX of OP-090124 prior to
submitting a grievance at any level. Keep in mind that further abuses are grounds for additional restriction.

Sincerely,

> te

James Yates, Warden DCF

NoTs:, THIS LETICK wis gion FoR oN fugust. 15, 2014 Platt was
per Svnelly provided 3 grievances Augusy 13,9014 by 6.0, MS Underwood
Denial of Notory denys glievarie process] Further EXHiBIT 7 HL
( Meahed WFRdowk )
Amr (a-2ey

Inmate Request

Issues relating to any of the following areas must be submitted to the Law Library on a “Request to Staff” form: Discrimination, Classification,
Complaint Against Staff, Condition of Confinement, Disciplinary Process, Legal, Medical, Property, Records/Sentence Administration, and Religion.

This form is not utilized for exhaustion of administrative remedies; you must use the “Inmate/Offender Grievance Process Request to Staff” for those issues

TO: Mar Ic Kn ulsor . 0.0.0.0 Facitty/Unit: Ae Ay o.Dol Date: 4-14

(Name/Title of Staff Member)

 

SUBJECT: State completely, but briefly, the request on which you desire assistance. This statement must be specific as to the request, dates, place, personnel involved
Only one request or incident per “Inmate Request” is allowed. The requests addressed on this form are for routine administrative matters such as request for wake-up call,
replacement clothing, phone calls, scheduling special/legal visit, hygiene items, etc. Your failure to specifically state your request may result in this Inmate Request being

returned denied.
tT Neve, Rh question for you Can benders \starize te badkd of Griwanes é 2
£20 DP-OGON94 Orders Con Grd muse Notauz< an AGidauit Notihene Ades iz Sey
oeadas cont Por th (atarize. beck sidy of Giguances” or pee tee Ret ary of Order Cariwane

 

 

AITIAg faue Ve Ssrenss !

 

 

 

 

 

Restrict po
Name: Jae _ poc# D37Z7Q__unita cena_ EC 105.
(Print)
Signature: Yarn Work Assignment:

 

 

BO NOT WRITE BELOW THIS LINE

DISPOSITION: —~ ee “the Rho Nae Aras

a

[lp WA Z A. .
Cat Te,

Staff Member Date \ R E CE I VE D  pocoso1014

 

 

 

 

 

 

 

5

= R4N9
A AUG 21 2019
eT ADMINISTRAT

/ VE

» AUTHORNY
53

SCOTT CROW
INTERIM DIRECTOR

ARA 19-264

Date:

To:

Location:

From:

J. KEVIN STITT
GOVERNOR

 

STATE OF OKLAHOMA
OKLAHOMA DEPARTMENT OF CORRECTIONS
ADMINISTRATIVE REVIEW AUTHORITY

AUGUST 22, 2019
EZELL, JAMES #237370

DCF

Mark Knutson, Director’s Designee Mark Knution

Your grievance/correspondence was filed improperly for the following reason(s):

 

No reviewing authority response to the grievance.

 

No informal action, Request to Staff response included.

 

Out of time from date of alleged incident until filing Request to Staff.

 

Out of time from date of response to Request to Staff until filing the grievance with the reviewing authority.

 

Received out of time from date of the reviewing authority’s response.

 

You cannot appeal a non-response. See OP-090124 section V.B.1.b.(8) (Request to Staff) or VLC.4. (grievance).

 

Inmate on grievance restriction and/or proper documentation not included. See OP-090124, section X.B.2.a.

 

Must be legibly written in blue or black ink. No pencil or other color of ink is allowed. No doodling or writing in margins.

 

Attachments to the grievance/appeal (no additional pages allowed except affidavit if required).

 

Not an issue grievable to Oklahoma Department of Corrections (Private prison property, misconduct, litigation pending, not
within/under the authority/control of the Department of Corrections)

 

More than one issue or the complaint and relief requested are not consistent on the Request to Staff and grievance.

 

Not of a sensitive/emergency nature. You must follow the standard grievance process including giving the reviewing authority
an opportunity to respond.

 

13.

Requests for disciplinary action against staff or monetary compensation will not be addressed in the grievance process.

 

14.

Appeal form not signed/dated.

 

15,

The ruling of the Administrative Review Authority or Director's Designee is final.

 

16.

Facility grievance number not listed on the appeal form.

 

17.

Additional issues submitted in the grievance appeal and not presented in the initial grievance to the reviewing authority for
response will not be addressed by this office.

 

You have failed to follow previous instructions from the reviewing authority or ARA for filing this grievance/appeal and/or
properly resubmit. YOU ARE NOW OUT OF TIME.

 

You did not provide the date that you received the reviewing authority’s response on the appeal form.

 

This grievance is unanswerable as there are no time frames specified for the alleged action(s) to have occurred

 

You failed to identify your grounds for an appeal by checking one, or both boxes on the appeal form.

 

Your appeal must be written on the Misconduct/Grievance Appeal form (DOC060125Veffective 4/19).

 

You will be afforded ONE FINAL opportunity to properly resubmit your corrected grievance appeal which must be received
in ARA within ten (10) days of receipt of this form. DO NOT RETURN THIS FORM WITH YOUR CORRECTED
APPEAL.

 

 

 

Other: RE: “OFFENDER REQUEST” RECEIVED 8/21/19. THERE IS NOT A POLICY THAT REQUIRES AN
INMATE GRIEVANCE FORM TO BE NOTARIZED NOR IS THERE A POLICY THAT PRECLUDES THIS. AS
PER OP-030115, SECTION IV.C, NOTARY SERVICES ARE AVAILABLE FOR “LEGAL DOCUMENTS” AT A
COST OF $1.00 PER NOTARY.

 

THIS OFFICE WILL NOT PROCESS INCOMPLETE/INACCURATE/OUTDATED APPEAL FORMS
NOTE: Abuse of the grievance process as explained in section IX of OP-090124, will result in restrictions being imposed.

5-27-19

I acknowledge receipt of this response:

P.O. BOX 11400 Etre
OKLAHOMA CITY, OK. 73136-0400

 

Note: As Hoover denied Nolary demting Recess Te Court< and OP Of01> Vi Giz Tb) i.d3

 
UNITED STATICS DISTRAG Cover
FOR THC
EASTERN DISTR OF OkLAtuomAL

SMS. OF OH AHomMS )
) 5. CW-14-30a, -JHO- Ses
County of Hoghes _)

SWORN ATFIDAVIT OF James £ZELL
1 JAMES ELeELL being of lawful age duly Sworn According to
\auws gwes Me Following statement under cath +o-wll:

 

j, Me offiank skates nat on gust do 2019 Scho Uerk Ms.
Hawer Come ts 20-10% for Yotary request pec DPOBOIIG offend provided

Complant 1993 and attached alfdauts Me. Hower rajicred Hose
douumenks ond stated 1 will not Nelacy this pecause the pap”
it was on, Mhea she quggested to alot We only way she woud
Vkavize is € she covtd tate the document ts sho senveore else,
Me. Hower took. papers of obt. Mibem come bak abt. |:50 jam (loburized

Yuse dyuments, |Demed requis Atfidavid ty offender G Vievante Proves

2. Meant prouded! A ylievince restyiction oft daul per OP-D40194 on
Kugust, 97, 9014 abt. |l:avam ut 20-109 Ms. Haver refused to do her

Job und Notwrne offiant quwand fi estyict.on offidoud prepared contain

G St by griwane numbe, dads, dexription, ond disposition at each level
vt oll Gi evanee $ previously Submitted by the oterder wihn the last 19 months
DP-DINDY B. a)cay Ms Hover clemed Stating Me Under word tb me not + Notawy,

ffiank call bey tT? witness if Ss]! yme.§ ’ 04. FAR

/

 

 

Subscribed and Sworn te Hu pf scoremerang 19 son,
. o
Notex Public Isl Sew Soha wrarard f (sr) :
My Commuss lwp Ar \S -SU0) Rr “UBLAG ise
OY “ty OF Oe

Hw

exui@iz 7b) HY
él

STATE OF CeELAHUME ) :
) CAV- (4-4aQr APH
County oF Hughes 3 sa: ¥ ag af.

SWoRN AFFIDAVIT oF Netied E2e4

—
\ James Ezeut being oF lawful aqe duly sworn accordingly +.
law gwes the Following statement unde oath to-Wit%

|. The offiant was demed Notars/ on August 97, 2014 by Ms. Hoover she tated Ms”
Underwond tld her hut to Notovy , the of ant prepare On Lmergéncy (Stievoace and

t) other OW viaaes duz, and the off ank placed all 3 YGViveeS In Ladranra Me.

West Inunds adbiesed ty Me Undervooad August 1, O04, per grievance procedue process
0401.

4, Dn eptember. 2 Bol4 of mau| pass pin Scho Uharlic % passed 3 grievances
Gay regular mol pefumed Unplouss by Terry Underwood G.L. date From Rugnst, 714
August. 26,14 that was Supmytted Hhrough the mailroom on Rugust. 94, 9vi4 all ant
saved Unk office 4-19-44 45 log-in log book of this ynewden’ a violation

3. Dn September 13, 9214 at abk Sam wffunt Spole to Capt. Riddle at dooiae
abruy LL. not coming ts Echo Chovhe to pick vp Copy So Foy call , Vinee colled

and ufhant addyessed Deputy Warden Gentry obout GC. Underwood returning oftenduns
grievanues submitted on August. 21, 904 Hheouch mal fin without properly exbiertrrs

axhuaction per oP 094 ond in Vial ation of procedure on relurring yy ievanies 4 6c.

1s, Underwood and Ms Hoover has Conspirer Yoqether disregaurd of DOL poluy,
G acne bocce

i ei

Steed ond Sworn fo Hg 154 of Seetemacey ol Sim,
Nelay Prblis_SssQrbQasoowo My Commsson A 'S-2093 <

z f 9 11009473 :
we 04/15! fae
GI Pug or OF
“ug, OF OS
Hw

= = nf
Eka Tb) 5
 

DAVIS CORRECTIONAL FACILITY
Inmate Accounting Transaction Receipt

 

Today's Date: 09/11/2019 4:21:01PM

 

 

 

EZELL, JAMES RICKEY E/EC/102/B
Agency # 237370 Perm # 1155321
Transaction Date: 09/11/2019 16:18 Deposit From/Withdrawal To: POSTAGE - LEGAL MAIL
Transaction Type: CR - POSTAGE Document Locator Number:
Amount: $ 0.65 Case/Order Number:
Check Number: Memo:
Receipt Number: 14583741 Batch Verifying Officer: ACCOUNTING STAFF
Adding Officer: ACCOUNTING STAFF Batch Number:
Card #: Address: .
Beginning Balance: $ 0.00
Ending Balance: $ 0.00

 

 

 

 

Cost Recovery Collected: To Cost Recovery:
$0.65 CR -POSTAGE

 

 

 

 

 

 

 

 

  

 

Inmate Accounting Transaction Receipt

 

 

 
b3

Stale of DMahonce \ - ines
Cosy yf Muses? §. 19 -cy-309, AKY-SPS
SWORN AFFIDAVIT DF Janes Eaey
LI James Een 7 beng of lautul age duly sworn
according 46 Law gives the Following slatemenk under val twas
\) Affant states thet on Sept 1%, 904 cht 3:45pm DoF GC Ms.
“Underwood Come 4 Fcho Chere 2612% und staked 1 was
wrong for telling ms Woover not to Nota Your Grievance Restreticn
-_ AGfidavet when Ms, oover dened Notary on $9711 and
>) Affiant Furlher stated that Ms Underark stated thef A did
not rétumn the Bilevanves thet wag submubtad though the
DLE Mailroom Super va 834-4 verfied by Mo West 9-9)-17
+ Ms Underuod which wos cetumed in regular mel on 94-1944
(£C-19% dlotamented by Un officer,
3) On 4-6-l7 Ms. West verted agan of the gtievavves submued
te Ms, Uadarwod gga A114 cffrane Furthor states the
Chef af Und Massie s Ms, Varenan be in the Malvon a frend
of We, Hoover Molary of Scho Un, these staff ore Consprcmg togdlher
t Prevent’ hia Ms. Dorman , Ms, Urderwoct Ms} Hover, Ms Ae and
rie Patterson reading Legel documents AFTudots (s/ Cy Ate
ities esmgubscribed and Sworn te this. 1S a Seoremece cL
(Sod\er Public CoN Nn rsns MY Covmsnia = 5-201

= 181233 $3
oe onl

Seis

‘oo

 

 

 

aoe 1b). coat.5
T (AL. Avsaad

 

! | OF (4-204

Inmate Request

Issues relating to any of the following areas must be submitted to the Law Library on a “Request to Staff” form: Discrimination, Classification,
Complaint Against Staff, Condition of Confinement, Disciplinary Process, Legal, Medical, Property, Records/Sentence Administration, and Religion.

This form is not utilized for exhaustion of administrative remedies; you must use the “Inmate/Offender Grievance Process Request to Staff” for those issues.

to: D.o.¢ Mark Knudson FacilityUnit:_2.0.C Date: 9-/A-717
(Name/Title of Staff Member)

SUBJECT: State completely, but briefly, the request on which you desire assistance. This statement must be specific as to the request, dates, place, personnel involved.
Only one request or incident per “Inmate Request” is allowed. The requests addressed on this form are for routine administrative matters such as request for wake-up call,

replacement clothing, phone calls, scheduling special/lega! visit, hygiene items, etc. Your failure to specifically state your request may result in this Inmate Request being
returned denied :

 

 

 

 

 

 

UGnsf,_! / spotaled! D.C.F-/Y-2U , P.c.€-'7- 377 pir bf- 09006 D Otitvaviceg
SSIVlehon was Zi Ok 2 pvided tp offend. Ppp ytee Vw & of seceio
bi an, C3 Gi Ct fev. bet Lye rye F-M-/7 —
——_—_ AWAITING DiS PoStTioa/ OF APCD GRICYMCE To youl office $4441 - 7 copy f A
Name_demes Ezet/ FP 0c # 937320 _untacens_EC7OD
Ss ———_— 2
Signature’ Were, 2 agate a Work Assignment:

DO NOT WRITE BELOW THIS LINE

 

 

 

 

 

 

 

 

 

 

DISPOSITION: = ,
\\ gaps bb ye AHDAY res [ADA uve Sate hb DoF nn
“s 39 io. .
a ——
eS YL\L_—~ = LO
aff Member e ‘
, RECEIVERS. sso
i sepig 209 0"
T Cér- fq thet on 13 of ; S£p7. ZolF the ON Ginal copy ADMINISTRATIVE
WH mailed Fe d.0.0 Mack Knutson from O.0.F 5) Demo fgets »+ AM ENORITY

| recteved F-941T LHL Signed TE
48

' GRIEVANCE RETURNED UNANSWERED

 

 

 

Received:
\0 ‘~ pre ~
v Inmaté signature
9-4-19
Date
DATE: August 27, 2019
TO: Ezell, James, #237370
FROM: James Yates, Warden ——

 

  

Received: August, 21, 2019

RE: Return of Grievance # 2019-1001-082 a
YOUR GRIEVANCE IS BEING RETURNED UNANSWERED BECAUSE OF THE FOLLOIWNG:

O You have nat filed your grievance within the specified time frame. (CANNOT RESUBMIT)

C The "Request to Staff" must be submitted within seven (7) days of the incident.

 

[JThe inmate/offender grievance must be submitted by the inmate/offender 15.days from the
date of the receipt of the response to the "Request to Staff."

 

 

 

 

 

CO An ANSWERED Request to Staff form addressed to the correct staff member must be attached.
“Be Fhe Request to.Staffissue is not consistent with the issue requested-on the Grievance.

0 Inmate Request forms are not utilized in the Grievance Process.

Cj You have not completed the Grievance form correctly, in its entirety, or on the correct form.

LI Grievances submitted must be legibly written or typed, in blue or black ink. No pencil,
highlighter, or other color of ink is allowed. No drawing, decorating, doodling, or making
comments, in the margins of the pages is permitted.

Oo The Grievance and Request to staff must be specific as to the Complaint, Dates, Places,
Personnel Involved and How the Inmate was Affected.

Cc) Classification Movement requests to transfer to another facility, are not grievable to DOC.

CJ If there has not been response to your Request to Staff in 30 days, but no later than 60 days, of
submission, the inmate may file a grievance to the reviewing authority with a copy of the "Request

to Staff" attached to the grievance form. (Ask the law library supervisor for a copy of the RTS.)
The grievance form may only be filed about the lack of response to the "Request to Staff."

oO Only ONE ISSUE OR INCIDENT is allowed per Grievance and Request to Staff.

 

O

You are on Grievance Restriction, proper documentation was not included.

oO It has been determined that the grievance is not of an Emergency or Sensitive nature. The grievance
is being returned and you must comply with the standard grievance process.

GQ 7

Exmeir 1c) %

E,
A
44

Page 2 of 2

 

O

Cl

OOO OO©FF O oo

Section-09 Programs Page: 4 OP-090124 Effective Date: 04/11/2019

B. Non-grievable Issues

1. Misconduct reports received through the agency disciplinary procedures may not be appealed through the
grievance process. Misconduct reports may only be appealed through the disciplinary appeal process as
referenced in OP-060125 entitled “Inmate/Offender Disciplinary Procedures.”

2. Grievances shall not be submitted:

[] (a) about matters that are in the course of litigation;

(J (b) about matters that include requests for disciplinary action against staff,
(_] (c) requesting monetary compensation; or

(-] (d) For property issues at privately contracted facilities. These are to be resolved by the
privately contracted facility and are not grievable or appealable to ARA.

Property issues may be addressed by utilizing the requirements of CCA Policy 14-6: Inmate Resident
Property (Property Claim 14-6D and Appeal 14-6E).

Section-09 Programs Page: 18 OP-090124 Effective Date: 04/11/2019

A. Determining Abuse of the Grievance Process

1. The appropriate reviewing authority may determine there is abuse or misuse of the grievance
process.and may restrict the inmate’s/offender's ability to submit a grievance. Types of abuse, include,
but are not limited to: (PREA 115.52(g))

a. Grievances intended to harass another,

b. The continual and repeated submitting of frivolous grievances (frivolous grievances are those with no
basis in fact or law);

c, The repeated submitting of grievances or “Requests to Staff’ about an issue previously addressed by
staff in their written response;

d. Grievances about de minimis (small, trifling, no available remedy) issues;

e. Repetitive grievances by multiple inmates/offenders about the same issue;

f. An inmate/offender writing letters instead of utilizing the grievance process and failing to bring
complaints by formal grievance;

g. Continued procedural defects, such as submitting additional pages, after having been previously
warned.

Because of continued abuse of the grievance process this serves as an official warning.

You will be afforded the opportunity to properly re-submit a grievance form within 10 days of receipt
of this notice WITH THE NOTED CORRECTIONS COMPLETED. The grievance form must be proper,
complete, and submitted to the proper reviewing authority. The failure of such waives/forfeits the right
to proceed in the grievance process.

Due to your continued failure to.submit a properly filed-grievance, you are-now OUT OF TIME. |

_. Other:. Request of Staff does not match the grievance. Can not resubmit.

ERtigiy 1¢) 3
30

 

    

i. AUG 21 2u.d
Grievance code: 4 | GRIEVANCE

Response due: 4 4 i 4

DO NOT WRITE ABOVE THIS LINE

 

 

 

 

 

Date Ds ust. 4. Do Facility or Unit D.c.f Scehe

Name { Jz mes Ete t/ Facility Housing Unit S chy Chere
(Print)

DOC Number P3S73te Date "Request to Staff' response received: 6-H tF

Have you previously submitted a grievance on this same issue?_Yes If yes, what date _§-5-/4_, facility

DCF ,grievance# 06977 _. Youmust submit this completed original within 15 days of the receipt of the
response to the “Request to Staff". The “Request to Staff’ must have been submitted within 7 days of the incident.
Do not include/attach anything to this grievance except the "Request to Staff" including the response. You may
quote from or make reference to statutes, operations, field, or administrative memoranda, department publications
(time sheets, inventory forms, assessments, etc.). You will be permitted only one opportunity to correct any
error(s) made in submitting your grievance.

1s The nature of your complaint. This statement must be specific as to the complaint, dates, places,
personnel involved, and how you were affected. One issue or incident per grieyance. Use backside of
this page only, if necessary. On 7-|- 2019 the, Grievance Coord. Ms. Underwood cetuyned brieverce

at ID0l-von—7  100l-C29LY ubker offerder Exell hed personaly attached BTS. by slple and

y ¥ Spl. 4
Steple are tepe oll offender had, On bP4L4 offender Ezell was in Lib.Cage olt. (0:40-1p.0 when
Matlaom Supevier Ms, West picked these givances subimtted RIS clearly attached perfectly =
Videofootages support Ms. west dpuble checking upon ery request yffendar Exell 1g intentionally bany Denee'

2. Informal action taken (including dates) to resolve the complaint, as well as the names of those employees
from whom you sought an answer to your grievance.

ON 14-9014 doneide LT skated the RTS. wes Glluched You rejected thaf

ON D-1- Jeli TL cubmibfed? RTS. to you Abou iggue

ONV-OSIAT TT cubrtte LR. about unrecevedt R75

pn eee Lddreseeg fib: bertuy Chow  P-TS Nef pirng pepe fron Al. dibs

vn AMG.9 D09 Tasblresed Chef of “Hq Pormon chouf BOS fendirng Ey beush on GAS _

on A i is abit: Rage eit a eR etd ates Ms, Wes, Wied 'b "a
3. The action you believe the reviewing authority may lawfully take: \
ofan ond rescue Wess fs and ella then to grmeracs, submited

yiderlrostage- Support olferdyr Ezell und Ms. West Cheek a eens he

Reyieern Ruthority May Corect DEF defect and Exhast Wenders Grovenes prays even
lace ~Yiievonte, px pn Une
Grievance report sent to (warden/facility head/deputy director//correctional health services administrator):

 

 

James Yates avden
Name ~~ Title
(\ovney Caybl Aug 29, Do4
Signature of GrieVant Date Sent to Reviewing Authority

DOC 090124A (R 4/19)
1. Original to file
2. Copy to inmate/offender

~ . Che ‘ew Rugust 5,19
he RTS, oWached hereto 14 un rel ted Yo ori gine j
pase thal RIS was desfory by rs. Undervoece? Ex 7a) f)
exdigiy 7¢)1.04
ion, sort (o i AT ogtam o:
fey a GW tie HY ri
tel

Zo

    

AUG21 269 by

—» Adrustrative Remeprer Povey Mr. Exell ek Lourty invelud Sp he con Exhaus
further grievances without Relalrotory Achon anymvre.

STATE OF-OELAHUMEY

county of Hughes } 38

Sworn areconvir oF Lares Exel
‘L James Ezesl\ bering of \awh) age duly swom according ty jaw
 Qives Me Cllowing starmnentd under oath as- wie

\. The affcant. recieved grievances on fkuq.\3, B04 by Tecry Underasood

GS No wievane restriction MAKK on returred Ace vanes, oh August, (5,17
+he mailrodm supevier pravided offerder with a leber Fum Warden Yates grown
Testauckue offing’ cequesteh she Mailroom Super Vlor Me. Wese Lehen howe Nelarizect
dotwments during \eckdetin but Hs day Ms west slate she Could net netan/
gniwonce afar explained 0.0-0.C Paley OTIF4 on Pugusk. (6. (7 ne nolary aed Mes.
West sad ghe would netery Monday 14 14 no notary Warden Yates expressed She
is net te norasy, under penalty of Perjury purs nant ty it. 9), D-5.¥ 14 +he
Bbpye 16 truce te the best of ny Lnowledg,, ISL Aamo ts B+9-!7.
Greene Filed—

EXIT Tc) Cont 4
/

ome

 

a7 Sip wt w Ae =
AUR 21 209 3

GRIEVANCE &

 

 

 

pe A Must Be-Submitted-Through-the-kaw bibrary or Destgrre
v3 Inmate/Offender Grievance Process JUL 0 8 2019

REQUEST TO STAFF BY: ay
to: Gl Me Ferry Urderad FACILITYUNT: DCF DATE: ~“Z-/-/G

(NAME AND TITLE OF STAFF MEMBER)

Ihave __p-flave not already submitted a "Request to Staff" or grievance on this same issue.

If yes, what date: _. 6-/4¢-4 facility: Do grievance #: boot. foned
l affirm thatldo do not_Lhave a grievance pending on this issue.
laffirmthatido _ do not_t-fiave a lawsuit of any type pending that relates in any way to this issue.

if a lawsuit is pending, indicate case number and court:
This request does does not relate to a pending misconduct report. Ifit does, this

Lrequest may only be answered by the disciplinary coordinator assigned to the misconduct.

SUBJECT: State completely, but briefly, the problem on which you desire assistance. This statement
thust be specific as to the complaint, dates, places, personnel involved, and how you were affected. One
issue or incident per “Request to Staff." Ypurgellure to specifically state. your problem may result in thigy,
Geing returned unanswered. . if : mo 4 .

SétdhdGR Naal,

 

 

 

 

 

 

Ate vbin des’ jebaiek Mynuctsss) cohort

: a ; . / ‘acd hes - .
Would Support because, 1 wes in Ll Cages EC tupich J pémiunded LK West:
. (USE OTHER SIDE IF MORE SPACE IS NEEDED. DO NOT ATTACH ADDITIONAL PAGES.) ae
ACTION REQUESTED: State exactly how you believe your request may be handled; that is, what exactly

SP antl aregeat You Ficausl pay biinionesn¢  Subrabtad- b-I4AF
because xscenubcil: defecte 1 c here al DcF COreKst

Your returned igriesonce, do not renter re, Qviya

         
   

   

  
 
 

   
       

 

 

 

  
 
 

 

 

 

 

restr: ot Oo. 64010 = Thank You 1

NAME: “Somes Kell DOC NUMBER: 23737) UNRR Seek? Nx
~~ RINT, es ‘|
SIGNATURE: (Jains Snel. GER. WORK ASSIGNMERE: es

 

sl. . i.
° . ‘DO NOT WRITE BELOW THIS LINE CHHEVARCE

DISPOSITION: . ‘
Fim Eze, Of you warardt bene 016 ced On
Grievance’ Ke siriction, the Warder Weil place oq
On RestiiWon, EFS your Les pon et &/lily Za moafle

NE lu Aorsocras)_ M2119

STAFF MEMBER DATE mee. pre SBA
Sif),

t fet
Date response sent to inmate/offender- JUL 1.9 ASD oles as enUat Barr 17

1. Originat to file c
2. Copy to inmate/offender DOC 0801240 (R 4/19)

Sure Your RIS slays attached 76 Your Qrrevaqnce,

pot mine, E/ thec place the documedlS jn an enue op

rT ale Secure! attached * each sther.
Or make sure they - EXHIBIT 7c) 5
SCOTT CROW J. KEVIN STITT

 

INTERIM DIRECTOR GOVERNOR
STATE OF OKLAHOMA
OKLAHOMA DEPARTMENT OF CORRECTIONS
ADMINISTRATIVE REVIEW AUTHORITY
DCF 19-297
Date: SEPTEMBER 19, 2019
To: EZELL, JAMES #237370
Location: DCF
From: Mark Knutson, Director’s Designee Mark Knotion

Your grievance/correspondence was filed improperly for the following reason(s):

 

_

No reviewing authority response to the grievance.

 

No informal action, Request to Staff response included.

Out of time from date of alleged incident until filing Request to Staff.

Out of time from date of response to Request to Staff until filing the grievance with the reviewing authority,

Received out of time from date of the reviewing authority’s response.

You cannot appeal a non-response. See OP-090124 section V.B.1.b.(8) (Request to Staff) or VILC.4. (grievance).

Inmate on grievance restriction and/or proper documentation not included. See OP-090124, section X.B.2.a.

Must be legibly written in blue or black ink. No pencil or other color of ink is allowed. No doodling or writing in margins.
Attachments to the grievance/appeal (no additional pages allowed except affidavit if required).

Not an issue grievable to Oklahoma Department of Corrections (Private prison properly, misconduct, litigation pending, not
within/under the authority/control of the Department of Corrections)

More than one issue or the complaint and relief requested are not consistent on the Request to Staff and grievance.

Not of a sensitive/emergency nature. You must follow the standard grievance process including giving the reviewing authority
an opportunity to respond.

13. Requests for disciplinary action against staff or monetary compensation will not be addressed in the grievance process.
14. Appeal form not signed/dated.,

15. The ruling of the Administrative Review Authority or Director’s Designee is final.

16. Facility grievance number not listed on the appeal form.

17. Additional issues submitted in the grievance appeal and not presented in the initial grievance to the reviewing authority for
response will not be addressed by this office.

18. You have failed to follow previous instructions from the reviewing authority or ARA for filing this grievance/appeal and/or
properly resubmit. YOU ARE NOW OUT OF TIME.

19. You did not provide the date that you received the reviewing authority’s response on the appeal form,

20. This grievance is unanswerable as there are no time frames specified for the alleged action(s) to have occurred
21. You failed to identify your grounds for an appeal by checking one, or both boxes on the appeal form.

22. Your appeal must be written on the Misconduct/Grievance Appeal form (DOC060125Veffective 4/19).

 

 

 

 

 

 

 

lola ateyal er

 

i
S

 

_

 

S

 

 

 

 

 

 

 

 

 

 

 

X [23. You will be afforded ONE FINAL opportunity to properly resubmit your corrected grievance appeal which must be received
in ARA within ten (10) days of receipt of this form. DO NOT RETURN THIS FORM WITH YOUR CORRECTED
APPEAL.
X |24. Other: NO AFFIDAVIT AS REQUIRED. GRIEVANCE RESTRICTION EFFECTIVE 8/7/19.
THIS OFFICE WILL NOT PROCESS INCOMPLETE/INACCURATE/OUTDATED APPEAL FORMS
NOTE: Abuse of the grievance process as explained in section LX of OP-090124, will result in restrictions being imposed.

 

 

 

 

 

I acknowledge receipt of this response: James Eze WO 9-049 QO

Inmate’s signature and date une Yy

P.O. BOX 11400
OKLAHOMA CITY, OK. 73136-0400

boniewenvle Coxrdinator dad Avt Provedy lan den Ex.th\ 1 J Feurhhenmare ¥ He = =

Noe cirected MS, Hower Not to Notary Biievant reshickon off dow) Ext Bit Te) é

 

 
Misconduct/Grievance Appeal To Administrative Review Authority

 

 

 

 

 

eet
Inmate Name: James Ezelt DOC Number: 2D373ta
Facility Where Offense/Grievance Occurred: Offense Cade:
PEF {tho -
Date of misconduct violation:
CO Facility Misconduct Appeal Number éFacility Grievance Appeal Number

 

| received the response of the reviewing authority at the facility on: G-4-'F

Fill out this form in blue or black ink. Writing must be legible. | wish to appeal the reviewing authority's response to the
misconduct/grievance on the following ground(s) only. DO NOT ATTACH ANY OTHER PAGES. (Use ONLY the back side of this
page, if necessary). Your appeal will be returned to you unanswered if any other pages are submitted.

Newly discovered/available evidence not considered by the reviewing authority, relevant to the issue, necessary for
a proper decision, and why the evidence was not previously available which if considered may alter the decision
(you must clearly state the newly discovered/available evidence); or

ra Probable error committed by the reviewing authority in the decision such as would be grounds for reversal (you
must clearly state the error committed by the reviewing authority, including citing the part of precedures or statutes
not followed by the reviewing authority). . ae

a4
“fy
é

Response:

 

 

 

 

 

 

 

| understand that in accordance with OP-060125/OP-090124, | will be charged $2 to appeal a misconduct/grievance to the
Administrative Review Authority or Chief Medical Officer, and that this form is also a request for disbursement of funds from my
trust fund draw account. If! do not have enough funds to cover this cost, the amount will be collected as soon as funds become

ilable.
valet es bnple Da 4-93-3014
Signajyre of Inmate Date
DOC 080125V (R 4/17)

,

EXMnBIT 7e)7
Newly Aiscoverd/pyatlable eviderne not considacee
T; the Vides footages gpa b-24-14 Shevss offerder Etzel wn Scho Charla

Cage. went Ms. /es-4 pick up the grievence,S ond returned
6-39-17

 

baw Library
pare t. the Cgc wth 00067 veaey Which was Submifjed on

feng 4 yrdeo ortege Support ins tak 1s, Wast ary ik as already, done
14s. Underisnd deshory tose RTS, offerdec dont have. b orhenst PLEA”
put he hes RM ons RA;

Prob cle error Lprarmibted by the Cavey authority |
Furst bon offender Exell Ril S otcched réslly does matth the grivine issue Destory

RTS by wadguod un 601-17 R75 submitted on T-1-l4 vides hooleses Support Ms. West
eleven Supunves puking thy prsil/ gremnu RIS plored offerdur wes in Lib Cogee on
Gobo Charlie 6-24-19; which videofookage will suppoet ender and Ms. Wet dovble checbing te
make supe alach RTS wos altached.,

Ms. Underwood and the Law Library cltempt ty dofeult offender by deloy officer ge mal pars
Signatre proleeted Mr. Egedl Ov ievanee proces $ below hus Signatuye 115, Underwood [esprnse 5
drrectty gn poink with Mc. Egell consictoatance of RIS and qriWaacl Cachon Reg nested |

was Eihaust offender Ezell grievance, submetted on 6-04-14 and donk threcten me

with Gr ievan. pesteection again,

D-6.F pavate plisen Foulity amploytes hes discegaurd Mr.
in thes decrseor Depuly Warden Genkey ard Warden ywrres Mates toning b> yalot,

DEF MDLES FURST (MEMEMENT NexT! put To Your Lovtinued Forlore te correee

Fett oP 040094 prght

Dé.f The court musT Get savalyed
addtional Newly aMScovere on G-18-90lF Terry Undertod adm psd chooiside FO 1D

she was wrong for dehling ms. Hyves prof & Nitary pedticten Aff dav f

EXBIT Te) cone]
SCOTT CROW

 

J. KEVIN STITT
INTERIM DIRECTOR GOVERNOR
STATE OF OKLAHOMA
OKLAHOMA DEPARTMENT OF CORRECTIONS
ADMINISTRATIVE REVIEW AUTHORITY
DCF 19-297
Date: OCTOBER 11, 2019
To: EZELL, JAMES #237370
Location: DCF
From: Mark Knutson, Director’s Designee Merk Knuteon

Your grievance/correspondence was filed improperly for the following reason(s):

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1. No reviewing authority response to the grievance.
2. No informal action, Request to Staff response included.
3. Out of time from date of alleged incident until filing Request to Staff.
4. Out of time from date of response to Request to Staff until filing the grievance with the reviewing authority,
5. Received out of time from date of the reviewing authority’s response,
6. You cannot appeal a non-response. See OP-090124 section V.B.1.b.(8) (Request to Staff) or VI.C4. (grievance).
7. Inmate on grievance restriction and/or proper documentation not included. See OP-090124, section X.B.2.a.
8. Must be legibly written in blue or black ink. No pencil or other color of ink is allowed, No doodling or writing in margins,
9, Attachments to the grievance/appeal (no additional pages allowed except affidavit if required).
10. Not an issue grievable to Oklahoma Department of Corrections (Private prison property, misconduct, litigation pending, not
within/under the authority/control of the Department of Corrections)
X |11, More than one issue or the complaint and relief requested are not consistent on the Request to Staff and grievance.
12. Not of a sensitive/emergency nature. You must follow the standard grievance process including giving the reviewing authority
an opportunity to respond.
13, Requests for disciplinary action against staff or monetary compensation will not be addressed in the grievance process.
14. Appeal form not signed/dated.
15. The ruling of the Administrative Review Authority or Director’s Designee is final.
16. Facility grievance number not listed on the appeal form.
X |17. Additional issues submitted in the grievance appeal and not presented in the initial grievance to the reviewing authority for
response will nat be addressed by this office.
X |18. You have failed to follow previous instructions from the reviewing authority or ARA for filing this grievance/appeal and/or
properly resubmit. YOU ARE NOW OUT OF TIME.
19. You did not provide the date that you reccived the reviewing authority’s response on the appeal form.
20. This grievance is unanswerable as there are no time frames specified for the alleged action(s) to have occurred
21. You failed to identify your grounds for an appeal by checking one, or both boxes on the appeal form.
22. Your appeal must be written on the Misconduct/Grievance Appeal form (DOC060125Veffective 4/19).
23. You will be afforded ONE FINAL opportunity to properly resubmit your corrected grievance appeal which must be received
in ARA within ten (10) days of receipt of this form. DO NOT RETURN THIS FORM WITH YOUR CORRECTED
APPEAL.
24, Other:

 

 

THIS OFFICE WILL NOT PROCESS INCOMPLETE/INACCURATE/OUTDATED APPEAL FORMS
NOTE: Abuse of the grievance process as explained in section IX ne eG will result in re L being imposed.

eomks W 7% 2

hngaaenan and date —

I acknowledge receipt of this response:

 

42.0, BOX 11400
OKLAHOMA CITY, OK. 73136-0400

Note: M<. Hoover denued Nokuy agam 1p W149 C of-040174) Be

EAH IAT 1c)

 
